 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDBaddour Inc.andHighway and Local Motor FreightEmployees,Local 667, affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandElton HillandJerry Leonard Williams. Cases26-CA-9846, 26-CA-9957, 26-RC-6527,1 26-CA-9997, and 26-CA-1012126 September 1986DECISION,ORDER,AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 11 October1983 AdministrativeLaw JudgeGeorge Normanissued the attached decision. TheRespondent and the General Counsel filed excep-tions and a supportingbrief,and the General Coun-sel filed a brief in response to the Respondent's ex-ceptions.The National LaborRelations Board has delegat-ed its authorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of the exceptions and briefs and hasiThiscase number appears as corrected.2The Respondent excepts to the judge's failure to grant its motions tostrike testimony and reject evidence, and to reopen the record.The Re-spondent also excepts to the judge's granting of the General Counsel'smotions to correct the transcript and to consolidate cases for hearing. Wefind no merit in these exceptions.The Respondent was represented at hearing by counsel William E.Hester III and Theresa Galleon. On 20 April 1983 after 10 days of hear-ing, the judge limited Gallion'sparticipation in the cases to assistingHester at counsel's tableOn 1 July 1983, the Respondent requested thatthe judge withdraw from these cases,contending he was biased,based oncertain evidentiary rulings by the judge,his "excessive"questioning ofthe Respondent'switnesses,his alleged unprofessional conduct,and histhreats to exclude the Respondent counsel from the hearing and the ulti-mate"exclusion"of Galleon.In his decision,the judge denied the Re-spondent'smotion as without merit.The Respondent excepts to thisdenial and asserts that the judge's rulings and decision are the result ofbias.Aftera careful review of the record,we are satisfied that thejudge's evidentiary rulings did not prejudice the Respondent's presenta-tion of evidence.We are also satisfied that thejudge's conduct at hearingwas consistent with his obligation to develop a full record and that cer-tain of his remarks,while unwise,did not evidence bias. Furthermore, wefind that the judge's decision to limit the participation of Gallion was notan abuse of his discretion and authority under Sec. 102 35 and 102.44(a)of the Board'sRules.The record reveals that on the 6th through 10thdays of hearing,the judge repeatedly warned both counsel for the Re-pondent about arguing after his evidentiary rulings, objecting to questionsthat thejudge previously had ruled were proper, needlessly interruptingthe testimony of witnesses,and making unnecessary statements on therecord.These warnings included specific cautions that such conductwould lead to exclusion of counsel.On the 10th day of the hearing,during direct examination of witness Gatlin,the judge and counsel Gal-lion engaged in an extended colloquy on the record during which thejudge repeatedly asked Gallion to cease arguing the point in issue and toremain quiet.Gallion persisted despite the judge's instructions.Followinga brief recess, the judge ordered Gallion excluded in the interests oforder,given her failure to heed his warnings.In further discussion, thejudge noted that Gallion had acted contemptuously,but on request of co-counsel the judge modified his ruling to allow Galleon to remain in thehearing room and assist at counsel's table.The judge also excused witnessGatlin until Hester was prepared to resume the direct examination. TheRespondent contends that Gallion should not have been excluded as herdecided to affirm the judge's rulings,2 findings,3and conclusions and to adopt the recommendedOrder as modifiedand set forth below.4We agree with the judge that the Respondentviolated Section 8(aX3) by transferring employeeJerry(Lowell)Williams prior to the election fromhis cart control position, in which he had virtuallyunlimited access to all warehouse areas,to a con-solidator position, in which he was limited to onespecific area of thefacility.In so doing, we notethat the Respondent did not adequately explain itsdecision to transferWilliams,who had no experi-ence as a consolidator,in light of the fact that ex-perienced temporary employees were available,and it failed to replace Williams when he injuredhis hand shortly after the transfer,even though theinjury rendered him unable to perform consolidatorduties.We further note that the transfer of Wil-liams is distinguishable from that of employee Hill,discussedbelow,in that with respect to Hill theGeneral Counsel alleged but failed to establish thatHill's transfer resulted in more onerous workingconditions.We agree with the judge that the Respondentviolated Section 8(a)(4) by causing the stoppage ofWilliams'workmen's compensation.At the hearingWilliams testified that he had used his brotherLowell's application in obtaining his job.We noteinparticular thatWilliams informed SupervisorEason Camp in February 1981 that he was Jerry,and not Lowell, Williams. Although thereafter Wil-liams' social security number was changed in theRespondent's personnel records, Camp encouragedconduct was respectful and in furtherance of its interests as her client.While we are sensitive to the important role of the attorney-advocate inthe administration of justice,we are equally attuned to the interest furth-ered by the orderly development of issues and evidence in hearing. Wenote,as did the judge,that the Respondent's interests were adequatelyprotected by thejudge'swillingness to grant the Respondent continuingobjections to Imes of inquiry considered improper by the Respondent.We find no merit in the Respondent's contention that counsel's repeatedobjections and argument after adverse rulings were warrantedWe con-clude under all the circumstances that thejudge's ruling hunting Gal-lion's participation in the hearing was not improper.2The Respondent has excepted to some of thejudge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950),enfd.188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings*The Respondent's request for permission to incorporate by referenceitsbrief to the judge in its brief to the Board is denied, inasmuch as itwould result in the Respondent's brief being in excess of the 50-page limi-tation prescribed by the Board's Rules and Regulations.Subsequent to the issuance of his decision, the judge issued an Erratuminwhich he amended his recommended Order to provide that the 29 Oc-tober 1982 election be set aside and a new election be directed.Thereaf-ter, the Union filed with the Board a "Motion for Erratum and FurtherSpecified Relief" in which it urged, inter alas,that the election be setaside,and the Respondent filed a motion to strike the Union'smotion Inview of the judge's issuance of his Erratum and our decision here, wefind it unnecessary to pass on the Union's and the Respondent'smotions281NLRB No. 84 BADDOUR, INC.him to retain use of the name"Lowell"around thewarehouse.Thus the Respondent is, at least in part,responsible for the continued reference to Williamsas "Lowell."Moreover,itwas the Respondent'scounsel,at the hearing,who introduced the ques-tion of Williams'real name when he attempted toimpeach Williams'credibility by inducing him toadmit that he was not "Lowell"Williams, as hehad previously testified.Thus the Respondent's as-sertion that it had no knowledge of Williams'"true" identity until after he testified is dubious atbest.We thus reject the Respondent's contention thatitinformed the insurance company of Williams'identity directly after his testimony only because ofitsnewly perceived obligation to do so.We alsofind that the Respondent is not exonerated byvirtue of the "request"for continuation of Wil-liams' benefits made to the insurance company byFred Steams,the Respondent's personnel manager.Stearns could not reasonably have expected favor-able consideration of such a request when coupledwith a report that the insurance company had beenpaying benefits to the wrong person, particularlysince Stearns failed to qualify his report with an as-surance thatWilliams had reported his true nameto the Respondent.In these circumstances, andgiven the Respondent's other acts of discriminationagainstWilliams, we conclude that the request forcontinuation was disingenuous at best and that theRespondent was in fact acting in retaliation againstWilliams for his testimony at the Board hearing.While we agree with the judge that the Re-spondent'smaintenance of its no-solicitation/no-dis-tribution rule violated Section 8(a)(1) of the Act,we do so for the following reasons.The rule setforthin the Respondent's employeehandbook reads as follows:To avoid interruption of work and complica-tions and distractions in our operations, em-ployees are not permitted to sell anything, dis-tribute or post literature or other matter, makespeeches or collections,or engage in any kindof solicitation during their working time, or inany way to interfere with the work of otheremployees.Clearly, to the extent that the Respondent's ruleprohibits employees from engag[ing] in any kind ofsolicitation during their working time"8 that aspectof the rule is valid on its face under the Board's de-cision inOur Way,268 NLRB 394 (1983).The rule,however, also states that"employees are not per-11The Respondent,m its personnel manual,subsequently changed thisphrase to read"during the time they are supposed to be working." Thischange,however, does not affect our decision.547mitted to sell anything,distribute or post literatureor other matter, make speeches or collections,"and, in our view,is ambiguous because the qualifi-cation"during working time"could reasonably beread as modifying only the proscription on solicita-tion.Interpretation of the rule is further complicat-ed by the fact that the Respondent's clarification,issued in November 1981 in response to the Board'sdecisioninT.R. W., Inc.,257 NLRB 442 (1981),8refers only to solicitation, making no mention ofdistributionor the other activities enumeratedabove.Thus boththe rule and its"clarification"could be read as a blanket prohibition on these ac-tivities,leaving only solicitation during nonworkingtime as a permissible practice.Accordinglybecauseambiguous language in work rules is construedagainst the promulgatorof therule, see,e.g., J.GPenney Co.,266 NLRB1223, 1224 (1983),we findthat the Respondent's rule, insofar as it may beread as an overall prohibition on distribution of anykind,violates Section 8(a)(1) of the Act.The judge further found that the Respondentviolated Section 8(a)(3) and(1) of the Act by trans-ferring employee Elton Hill to a more onerous po-sition because of his unionactivity.We find meritin the Respondent's exceptions to this fording.Hill was employed as a forklift driver in unit 1 ofthe Respondent'swarehouse. Hill's duties in unit 1included forklift driving and material handling, be-cause unit I had no regularly assigned materialhandler.Approximately 1 week before the election,which was conductedon 29 October1982,Hillbegan to wear union- buttons at work.On 29 Octo-ber Hill was transferred from unit 1, which wasclose to the polling site,to unit 3.During the firstweek after his transfer,Hill performed exclusivelyas a forkliftdriver,although thereafter he workedprimarily as a material handler. Material handlinginvolved manually unloading merchandise from de-livery trucksand stacking it on pallets for removalby forkliftoperators.In unit 3, Hill also substitutedfor the forklift drivers in their absence.Hill specifically testified that there was nothingless desirable or moredifficultabout the work hewas required to perform in unit 3 as opposed to hisassignments on unit 1, and the evidence does notestablish that the unit 3 work was more physicallydemanding.Whenaskedwhat job he preferred,Hill testifiedthathe preferred the unit 1 job, al-though as a basis for this preference he cited onlyalleged"harassment" by theunit 3 supervisor,rather than the physical aspects ofthe job.In thisaWe note that the Respondent's relianceon T. .W., which was subse-quently overruled inOur Way,resulted in no prejudice to the Respond-ent since the latter case increased the General Counsel's burden of estab-lishing a violation. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard, Hill indicated that after his transfer to unit3,he was closely watched by his supervisor andtold that he could no longer punch in at 7 a.m., buthad to punch the timeclock between 6:55 and his 7a.m. starting time.While the timekeeping proce-dures in unit 3 may have been different from thosein unit 1, however, there is no evidence that Hillwas subjected to significantly closer supervision orstricter timekeeping procedures than other unit 3employees.The judge found that Hill's work in unit 3 wasmore onerous. In reaching this conclusion thejudge relied on his finding that Hill's material han-dling duties in unit 3 were more physically de-manding than his work in unit 1 and on the alleged"harassment" of Hill by his supervisor. Relying onthe Respondent's failure to explain the reason forHill's transfer, the judge concluded that Hill'swearing of union buttons, and the proximity ofHill's unit 1 work station to the election pollingsite,caused the Respondent to move Hill into themore onerous position in unit 3.7Contrary to the judge, we fmd that the GeneralCounsel has failed to establish that Hill's duties inunit 3 were more onerous than his duties in unit 1.We note in particular that during his first week inunit 3, Hill performed the same duties he had per-formed in unit 1, i.e., forklift driving, and that hecontinued to substitute for absent drivers thereafter.We further note that Hill's duties in unit 1 hadoften required him to actas a materialhandler.Thus, while Hill's unit 3assignmentsentailed morematerial handling, the objective evidence and Hill'sown evaluation of the work do not demonstratethat theywere more onerous than his duties inunit 1.Moreover, Hill's allegations of "harassment" byhis unit 3 supervisor are not supported by therecord. Accordingly, we conclude that the GeneralCounsel has not met its burden of establishing thatHill's working conditions in unit 3 were more oner-ous than the working conditions in unit 1. There-fore,we shall dismiss this allegation of the com-plaint.The judge found that "statements" made by theRespondent's president, Paul Baddour, during pree-lection speeches to employees had a coercive effecton employees and violated Section 8(a)(1) of theAct. In his discussion of the speeches, the judge re-ferred to several statements attributed to Baddour,but did not specify which of these statements wereunlawful. Because the complaint alleges a violationonly with respect to Baddour's statement that the'We note that the complaint does not allege that the Respondent dis-criminatorily transferred Hill in order to remove him from the pollingarea.Company is no place for employees who want aunion,we find that this statement alone violatedSection 8(a)(1), and we do not pass on the lawful-ness of other statements Baddour may have made.We agree with the judge that the Respondentviolated Section 8(a)(1) of the Act through Super-visorCharles Smith's interrogation of employeeBritton.We disagree, however, with the judge'sconclusion that Smith's offer of assistance to Brit-ton constituted a solicitation of grievances in viola-tion of the Act. We note that Smith's offer of as-sistance was made following his inquiry as to howBritton's daughter was doing. Thus, it appears incontext that Smith's statement was an offer of per-sonal assistance and not a solicitation of work-relat-ed grievances.Further,whilewe agree that the Respondentviolated Section 8(a)(1) through its security guards'recording the automobile license numbers of unionsupporters, we fmd that the guards' observation ofemployees handbilling at the gate to the Respond-ent's premises, an area open to public view, wasneither unlawful nor objectionable. In so finding,we distinguish those incidents during which theguards were merely observing the handbilling fromthose incidents during which they were unlawfullyrecording license numbers. See generallyHoschtonGarment Co.,279 NLRB 565 (1986).We also agree with the judge's conclusion thatthe Respondent violated Section 8(a)(1) of the Actthrough Supervisor Shelley Smith's remarks to em-ployee Patrick Amsden. In so doing we note thatSmith's comments about the Union were accompa-nied by a threat to discharge Amsden if he did notstop "talking the union up."While we agree with the judge that SupervisorTarver unlawfully interrogated and threatened em-ployee Love, we note that, generally, a supervisormay lawfully express his or her personal views ofor experience with unionism. Here, however, al-though some of Tarver's statements arguably con-stituted his personal views, the overall context ofTarver's remarks, in our view, is coercive and, ac-cordingly,we find Tarver's conversation withLove to be violative of the Act. Thus, Tarvercalled Love, who was not shown to be an open oractive union adherent, into his office and began dis-cussing certain personnel matters with him.WhenTarver's comments turned to the Union, his "opin-ions" on unions were accompanied by interrogationas the Respondent's employees' reasons for wantinga union and thinly veiled threats concerning theconsequences of unionization at the Respondent.88In agreeing with his colleaguesthat Tarver's statementsviolated Sec.8(a)(1),Member Stephens relies on theoverall context of thecampaignand the Respondent's otherunfair laborpractices. BADDOUR, INC.In agreeing with the judge that the Respondentunlawfully discharged employeeDavid Cordray,we note that the judge creditedCordray'stestimo-ny to the extent it conflictedwithMcCollum's tes-timony.Moreover,even assuming the allegedremark was madeby Cordray,we rely on the evi-dence of disparate treatmentof Cordrayand find itunnecessary to pass on the remainder of the judge'srationale.ORDERThe National LaborRelations Board orders thatthe Respondent,Baddour,Inc.,Memphis,Tennes-see, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Maintaining or givingeffect to theinvalid no-solicitation/no-distribution rule.(b)Tellingemployees that there is no place inthe Company for employees who want a union.(c) Interrogating its employees concerning theirprotected concerted activitiesfor theirmutual aidand protection.(d) Demoting, warning,or otherwise discipliningemployees because they have engaged in union ac-tivities or testified before the Board.(e) Surveilling or creating the impression of sur-veillance of employees'union activities.(f)Discharging employees because they have en-gaged in protected concerted activitieswith otheremployeesfor theirmutual aid and protection.(g) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise ofthe rightsguaranteedthem bySection 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)Offer LarryMayes,DavidCordray, PatrickAmsden,and JerryWilliams immediate and full re-instatement to their formerjobs or, ifthose jobs nolonger exist, to substantially equivalent positions,withoutprejudice to their seniority or other rightsor privileges previously enjoyed,and make themwhole forany loss of earnings and other benefits,including loss of workmen's compensationpay, suf-fered as a result of their termination or demotion inthe mannerset forthin the remedy section of thejudge's decision.(b) Remove from its records any reference to theunlawful discharges,demotions, or warnings of itsemployeesLarryMayes,David Cordray, PatrickAmsden, andJerryWilliams,and notify them inwriting thatthis has been done and that evidenceof this unlawful conduct will not be used as a basisfor futurediscipline against them.549(c) Preserveand, on request,make available tothe Boardor itsagents for examination and copy-ing, allpayroll records,social security paymentrecords,timecards,personnel records and reports,and allother recordsnecessary to analyze theamount ofbackpaydue under the terms of thisOrder.(d) Post at its officesand places of business inMemphis, Tennessee,copies ofthe attached noticemarked "Appendix." Copies ofthe notice, onformsprovided by theRegionalDirector forRegion 26, afterbeing signedby theRespondent'sauthorizedrepresentative,shall beposted by theRespondent immediatelyupon receipt and main-tained for 60 consecutivedays in conspicuousplaces including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be takenby theRespondent to ensurethat thenotices are not altered,defaced, or covered by anyothermaterial.(e)Notify theRegionalDirectorinwritingwithin 20 days from the date ofthisOrder whatsteps the Respondenthas takento comply.IT IS FURTHER ORDERED that the election heldon 29 October 1982 in Case 26-RC-6527 is setaside andthata newelection be conducted.[Direction of Second Electionomittedfrom pub-lication.]9 If this Order is enforced by a judgment of a UnitedStates court ofappeals, the words in thenotice reading"Posted by Order of the Nation-alLaborRelationsBoard" shall read "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelationsBoard."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has foundthatwe violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTterminate,demote,give warningsto, or otherwise discriminate against our employeesbecause oftheirmembership in or because theyengage in activitieson behalf ofthe Union or gavetestimony before the Board.WE WILL NOTtellemployees that there is noplace in theCompany foremployees who want aunion.WE WILL NOTengage in surveillance or give theimpression of surveillance of our employees' unionactivities. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTquestion our employees concern-ing their union activities,including attendance atunion meetings.WE WILL NOT question employees concerningtheir sympathy for, and activities on behalf of,Highway and Local Motor Freight Employees,Local 667,affiliatedwith international Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labororganiza-tion.WE WILL NOT give any force or effect to the no-solicitation/no-distribution rule printed in our em-ployee handbook and employee manual.WE WILL NOT in any likeor related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer LarryMayes,David Cordray,PatrickAmsden, and JerryWilliams, immediateand full reinstatement to, their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed and WE WILL make them whole with interestfor anyloss of earningsand other benefitsinclud-ing loss of workmen's compensation pay resultingfrom our unlawful discrimination against them.WE WILL notify each of them that we have re-moved from our files any reference to his dis-charge, demotion, or warning and that the dis-charge,demotion,orwarning will not be usedagainst them in any way.BADDOUR, INC.John Goree, Esq.,for the General Counsel.William E. Hester III1Esq.,andTheresaM. Gallion, Esq.(Kullman, Land Inman & Bee),of New Orleans, Lou-isiana, for the Respondent.John L. Koelz, Esq.,andDuria Jones Jr.,of Memphis,Tennessee, for the Charging Party.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge. Thiscase was tried in Memphis, Tennessee, February 22-25,March 28-31, and April 19-21, 1983. On September 2,1982,Highway and Local Motor Freight Employees,Local 667, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica(the Union),filed a petition requesting an elec-tion among certain employees of Baddour,Inc. (Re-spondent).On October 29, 1982, the election was con-ducted and resulted in 125 votes cast for the Union, 199cast against the Union, 9 challenged ballots.The Union filed objections to the election and theActing Regional Director recommended a hearing oncertainof thoseobjections.On August 30, 1982,1 theUnion fileda charge inCase 26-CA-9846 andan amend-ed chargeon October 6. Thecomplaint was issued bytheRegionalDirectorforRegion26 on October 6,whichcomplaint was amendedon October 19. On Octo-ber 5, the Union filedcharges inCases 26-CA-9957 and26-CA-9957-2. On December 13, thosechargeswereamended andon December21, the RegionalDirectorissued a complaint based on those charges and consoli-dated the matters for hearing.On December 2, Elton Hill fileda charge inCase 26-CA-9997 and on December 28, the ActingRegional Di-rector issueda complaintand orderconsolidating thatcharge with Cases 26-CA-9846 and 26-CA-9957. OnJanuary 18, 1983, thecomplaint in Cases26-CA-9846,26-CA-9957, and 26-CA-9997 were consolidated forhearing with the objectionsin Case26-RC-6527.On March 8, 1983, Jerry L. Williams filed acharge inCase 26-CA-10121, and on March 16, theRegional Di-rector issued a complaintbased on that charge.Thereaf-ter, counsel for the General Counsel fileda motion toconsolidate Case 26-CA-10121 withCases26-CA-9846,26-CA-9957, 26-CA-9997, and 26-RC-6527. Over Re-spondent's objections, I orderedthe casesconsolidatedfor hearing.On the entire recordin this caseand from myobserva-tionof thewitnesses,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a corporation with an office and placeof business in Memphis,Tennessee, engaged in the distri-bution of consumer goods.Annually, in the course andconduct of its business operations,Respondent sold andshipped from its Memphis,Tennessee facility,products,goods, and materials valued in excess of $50,000 directlyto points outside the State of Tennessee. Annually, Re-spondent, in the course and conduct of its business oper-ations,purchased and received at its Memphis, Tennesseefacility,products,goods, and materials valued in excessof $50,000 directly from points outside the State of Ten-nessee.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE ISSUES1.WhetherRespondent violated Section 8(a)(1) of theAct by:(a) Interrogating employees'concerning their unionmembership,activities,and sympathies.(b)Solicitingemployee grievancesand impliedlypromisingto rectifysuch grievances.(c) Threatening an employee with more onerous work-ing conditionsif theemployee supportedthe Union.iAll dates herein occurred in 1982 unless otherwise stated. BADDOUR, INC.(d) Threatening its employees with plant closure if itsemployees selected the Union to represent them.(e)Engaging in numerous acts of surveillance of itsemployees in order to discover their union activities.(f)About April 1,1982,maintaining an invalid solicita-tion and distribution rule.2.WhetherDavid McCollum was a supervisor withinthe meaning of Section 2(11) of the Act and an agent ofRespondent within the meaning of Section 2(13) of theAct during the period of August 16-20, 1982.3.Whether Respondent violated Section 8(a)(3) and(1) of the Act by:(a)Giving a written warning to itsemployee LarryMayes.(b)Discharging its employeesLarryMayes,DavidCordray,and Patrick Amsden.(c) Transferring employee Jerry Williams to a less de-sirable position of employment and assigning him to amore onerous work task.(d)Giving a written warning to its employee JerryWilliams and placing him on probation.4.WhetherRespondent violated Section 8(axl), (3),and (4)of the Actby causing the withdrawalof work-men's compensation benefits from employeeJerryWil-liams because he gave testimony in the instant case.5.WhetherRespondent violated Section 8(a)(3) and(1) of the Actby its transfer of employee Elton Hill to aless desirableposition ofemployment and assignment toa more onerous work task.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has a distribution center in Memphis, Ten-nessee.It distributes consumer products,including house-hold items,dry goods, and health and beauty aids, andservices discount stores.B. The Union Organizing DriveOn August 13, employeeLarryMayescontactedDuria Jones,an organizerfor the Union,to inquire aboutorganizing the employees of Respondent.The Unionthereafter conducted an organization campaign amongthe warehouse,maintenance,and transportationemploy-ees of Respondent at its Memphis facility.The first unionmeetingwas held on Tuesday,August 17,and thesecond on August 19.On Tuesday,August 24, Paul Baddour,Respondent'spresident,distributed a question-and-answer leaflet ad-dressed to all the employees concerning the Union. OnSeptember 2, a petition for an election was filed by theUnion and a hearing on September 22 resulted in a Stipu-lation for CertificationUpon ConsentElection.The stip-ulation was approved on the same date,and an electionwas held onOctober 29.The results of the election havealready been stated above.On October25, Paul Baddour, according to the testi-mony of employee Elton Hill,gave a speech to 15 em-ployees in a small training room.A few of theemployeesat the meeting wore"IAm for Baddour" T-shirts andHill had union buttons pinned on his shirt at the time.Hill further testifiedthatPaul Baddour stated at that551meeting that he was glad that some of the employees"had sense enough to vote for the company, that thereare some who don't care for their jobs, and that we don'tneed people like that working for us."Hill said thatabout seven employees including himself wore union but-tons in the plant,includingDavid Durrough, AnthonyElsworth,LowellWilliams,AnitaNeal,andDannyFitch.Employee Jeffrey Ruffin testified that in mid-Septem-ber, President Paul Baddour gave a speech to about 20employees in the plant that lasted about 1 hour.He saidthat in his speech Paul Baddour had said that the Com-pany has no place for anyone,"going to be in the Union,and the Union-well, all they'lldo is take you out onstrikesand the strikers, they'llbe replaced and thepeople who are hired to replace you, they could keepyour job if they elect to and you'll just be put on thelist-a waiting list."Employee Kyle Wade Love testified that in late Sep-tember or mid-October the third-shift employees werecalled to a meeting in the small training room. Love tes-tified,"Mr. Paul(Baddour)called us in there on thirdshift and said he wanted to have a meeting with us andhe started showing some slides-one of them had-whatuse to be a house and all that was standing was the chim-ney. It had been burned down.He said some of this wasthe violence that can happen during a strike."He saidthat Baddour also told the employees at the meeting thatif they need union representation,there was no room forthem in the Company.Love testified that there wasabout 60 employees present at that meeting.Employee Jerry Britton testified that 2 weeks prior tothe election a meeting was held in the small trainingroom with about 20 or 25 employees present.He testifiedthat Paul Baddour stated there was no place for anyonein this Company that wants the Union. Britton testifiedthat Baddour stated that, "if we thought that we neededaUnion to represent us, that we were in the wrongplace. He said only a few of them, maybe 5 or 10, reallywanted a union, but they don'tknow me very well."Britton testified further that during the week of the elec-tion,Baddour gave a speech to the whole plant.He saidthat there was no place for anyone in the Company thatwanted a union.Employee Danny Fitch testified that in mid-Octoberthe employees of the first shift were called to a meetingin the warehouse cafeteria about 7 a.m. He said all super-visors were present at that meeting,at which Paul Bad-dour gave a speech.Fitch testified as follows:"The onlything that I can remember out of the speech is that hesaid that the Union had a bad reputation of burningdown houses and blowing up cars and they was mixed inwith the mafia and there was no place in the companyfor people who wanted representation like this."Baddour testified that he gave speeches to employeeson October 25-28.He said that the purpose of thesemeetings was "to set the record straight"in response toattacks leveled on his character by union propaganda.He said he spoke for approximately 1 hour in each of thesix sessions in these 3 days.On the first 3 days he pre-sented to his employees a personal autobiography so they 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight be aware of his personal accomplishments, hisstanding in the business community,and the underlininggoalstowards which he strived on behalf of the Compa-ny.He mentioned that he had received numerous scho-lastic and other awards while in high school and college.He received degrees in both law and accounting while incollege and he was active in church and civic affairs. Hetold his employees how important his beliefs in Christiandoctrine were and that he had written a book concerningthesematters that was published throughout the entireUnited States.Baddour further testified that at the meetings held onOctober 25-27, he told his audiences that a young femaleemployee of the Company,who had engaged in handbill-ing activities on her own behalf,overheard commentsmade by Duria Jones,the representative of the Union, ashe was handbilling on the Union's behalf. Baddour toldthe assembled employees that she told him that the unionorganizer encouragedcompanyemployees to attendunion meetingsand stated that the Union would provideall the"marijuana,liquor, and naked women,that theymight be interested in." Baddour went on to recite thatJones said that"ifwe don'thave it we will get it foryou." Baddour stated"for the record"that he wantedhis employees to be aware that he did not approve of il-licit or unlawful conduct and there was no room for it inthe Company.Baddour denied participating in a meeting in which aburned house was shown.He also denied making state-ments that there is no room for people in theCompany ifthey thought they needed union representation or thatthe Companyhas noplace for anyone who wanted to bein a union.Baddour also testified the he did not have awritten copy of the speech nor did he have any notes.He said that "I only made notes of the accomplishmentsthrough my lifetime."He stated further, "I do a lot ofpublic speaking and I never make notes."Baddour testi-fied further that the only supervisors present at thismeetingwere Larry Hunsucker,Don Gibson, andGeorge Abraham.He specifically denied that Vice Presi-dent Leon Weatherford was present during any of hisspeeches.Baddour's testimony in that regard was contradictedby Respondent'switnesses RickWakefield, departmenthead, and Larry Hunsucker, who testified that LeonWeatherford attended all meetings at which Paul Bad-dour spoke.The evidence shows that Paul Baddour had knowl-edgeof union activity on August 16 and had met withhis supervisors concerning union activity.However, hewas unable to recall any meetings he had with his super-visors concerning the Union or whether the meetingswere held in August,September,or October. In addition,he was unable to recall what he said in those meetings.Respondent also presented employee witnesses whodenied that Paul Baddour made the statements alleged inthe complaint. 22The General Counsel's witnesses, Elton Hill, Jeffrey Ruffin, KyleWade Love, Jerry Britton, and Danny Fitch, were employees of Re-spondent at the time they testified Their testimony was adverse to Re-spondent and was given at the risk of reprisal including loss of employ-ment.Notwithstandng, each testified in a straightforward, unhesitating,I find that the statements made by President Paul Bad-dour in his speeches had a coercive effect on the em-ployees thereby affecting their Section 7 rights. Suchconduct violates Section 8(a)(1) of the Act.C. Respondent's Treatment of Larry MayesAs previously stated on August 13 employee LarryMayes contacted Duria Jones,the organizer of theUnion,and that contact resulted in the organizationaldrive at Respondent'splant.Prior to contacting theUnion,Mayes had discussions with fellow employees re-gardingthe Union, and after thathe passed out unionmembership cards during breaks and after work in theemployee parking lot. Larry Mayes was employed byRespondent from April to August 27. He was employedas a general maintenance leadman on the third shift.Each day Mayes' supervisor, Bobby Boyd, left Mayes'work assignment for that night.As leadperson,Mayesoversaw the work of employees Frederick Taylor, EllieHibbler, Hubert Waldrip, and Lorraine Woods. In addi-tion,Mayes repaired concrete and did minor carpentry,plumbing(including the repair of faucets),and electricalwork.After the first unionmeetingon August 17, Mayes wascontacted at his home by his supervisor, Bobby Boyd.Boyd asked Mayes how the meeting went. Mayes re-sponded by asking, "What meeting?"Boyd responded,"The Union meeting." Mayes then said"Okay." Boydthen told Mayes that he knew that Mayes started theunion campaign.Mayes asked him where he got this in-formation,and Boyd responded,"Well, someone toldme." Boyd then asked Mayes how many people were atthemeeting and how many maintenance people werepresent.According to Mayes, that was the first time that BoydcalledMayes at home.Mayes later discussed his conver-sationwith Boyd with four or five other employees atwork that night. In themorningof August 18, Boyd hadanother conversation withMayes in Boyd's office togive Boyd a routine report of what was done the nightbefore.When he entered Boyd's office, employee KeithTownley was already there. In the presence of Townley,Boyd asked Mayes how many people had signed unioncards and how many people were needed to get a unionstarted.Mayes told him it took 30 percent to have anelection.Employee Keith Townley was called as a witness byRespondent and was asked if on the morning of August19 he had a conversation with Boyd about the Union inBoyd's office. Townley said that he had. When asked ifhe was ever present during a discussion concerning theUnion between Boyd and Mayes in Boyd's office, he re-plied that Boyd and he were talking and Mayes came inand "we talked about the Union ... I believe it wasabout the Union cards. I'm not really sure." When askedwhat was said by Boyd and Mayes during that conversa-tion, thewitness repeatedly responded, "I talked toand steady manner I credit them and not Paul Baddour and Respond-ent's other witnesses who merely denied hearing Paul Baddour make thestatements in issue.Shop-Rite Supermarket,231 NLRB 500(1977); GeorgiaRug Mill,131 NLRB 1304 (1961), 308 F 2d 89 (5th Cir.1962). BADDOUR, INC.Bobby several times on the union itself."Again the wit-ness was asked what was said during the conversationand by whom.His response was "We was talking aboutunion cards and Larry Mayes came in and Larry, hetook over and Bob never did ask him any questions atall."He was then asked,"What did Larry Mayes say?You say he took over.What did he say?" The witnessreplied,"He started talking about how many union cardsitwould take to get the union election."Then the wit-ness responded,when asked what Bobby Boyd said,"Well, you know,he was asking Bobby if he had anydealings with the Union before and Bobby said that hereally didn'tknow what it would take.Then Larrywould ask him a question and he would respond." Whenasked if he recalled anything else being said during themeeting,the witness said, "No, I don't."He was thenasked if he was in a position to overhear everythingBoyd said while Mayes was in the room and the witnessreplied,"No, I left.As far as I know they were still intherewhen I left. I don't know. When I left, LarryMayes was standing up and,you know, a lot of times Ihave seen Larry tell him a job to do,but as far as hear-ing Bobby tell him-ask him about any kind of uniondeal I never heard him say anything." He was then askedif he heard Bobby Boyd askLarryMayes how manypeople had signed union cards and the witness said, "No,I didn't."I find Keith Townley's testimony to be worthless. Heappeared to be previously coached to deny that Boydasked Mayes any questions whatsoever about the Unionduring that conversation,and the witness, unresponsivelyand incoherently,kept denying that Boyd asked Mayesany questions about the Union even though the particu-lar question asked may not have been whether BobbyBoyd questioned Mayes. The witness,who at the timewas an employee of Respondent, testified in a guardedand seemingly fearful manner.I credit Larry Mayes whotestified in a consistent,candid,straightforward, and un-hesitant manner. aI find Supervisor Boyd's conduct to be unlawful inter-rogation in violation of the employee Mayes' Section 7rights and a violation of Section 8(aXI) of the Act.Mayes attended the next union meeting on Thursday,August 19.Later that evening,about 8:45 p.m.,Mayesreceived a call from Supervisor Boyd.Boyd askedMayes how the meeting went;how many people attend-ed; and how many had signed cards.Mayes told Boydthat about 100 to 200 employees attended and that therewere"quite a few"cards turned in.Boyd then said thataRespondent's investigatedMayes' subsequent and then current em-ployment with Memphis State University and found that he did not statein his application that he had worked for Baddour. Respondent subpoe-naed Mayes' application and the custodian thereof from Memphis StateUniversity and presented that evidencein anattempt to discredit LarryMayes. Thereafter, Mayes was recalled (by the General Counsel) and tes-tified that after being discharged by Baddour he applied for jobs at sever-al employers and was turned down (apparently blackballed). Mayes saidhe believed that the reason he was turned down was the fact that he putin his application that he was previously employed by Baddour and, fi-nally, in self-defense, did not disclose that fact when he applied for thejob that he obtained with Memphis State University. In the circum-stances, I conclude that Mayes' actions in that regard were excusable in-asmuch as his and his family's livelihood were at stake. I credit his testi-mony.553itdid not sound too good.Mayes told him that it waspretty good for the second union meeting.Boyd toldMayes that he had better be careful.Mayes asked whathe meant, and Boyd said,"Justmake sure you staybusy."Mayes reported to work about 11 p.m.that day. Onarriving he found that,contrary to past practice,no writ-ten work assignment was left for him that night.He saidthat as he punched in a supervisor was there.When hestarted down to the warehouse two supervisors were fol-lowing him.Mayes said that Boyd always left him a listof work to be performed for that particular evening andthat this was the first time that no list was left for him.He said that,inasmuch as he had no assigned duties, hedecided to go around checking expansion joints through-out the warehouse,a job considered to be his "main pri-ority on the third shift." He said he was to make surethat the expansion joints(seams in the concrete) were re-paired.As he proceeded around the warehouse checkingexpansion joints with pencil and pad in hand from 11:30p.m. to 3:30 a.m.,Supervisors Lee Bourland and RickSmith followed him. Mayes said it was obvious theywere following him wherever he went.Normally theyseldom left their own areas.When they were paged, theydid not have time to answer the page,"for going onalong with me."Mayes said that neither Bourland nor Smith was re-sponsible for supervising him; that on that night shift,therewas not anyone present supervising him. He an-swered to Supervisor Bobby Boyd every morning.Mayes testified that he told VirgilMelton,FredTaylor,and Tyree Cordray about the supervisors follow-ing him.When Mayes went to Cordray's and Miller'sarea, they stopped and asked Mayes what he was doingand he told them.Mayes then told them that if theywaited a minute one of them,Supervisors Ricky Smithor Lee Bourland,would be in the vicinity watching him.Miller then said, "Yes, there he is, right on the otheraisle."Cordray then told Mayes that he was beingwatched by either Supervisor Smith or Bourland. Bothsupervisors carried pads at the time.Mayes further testi-fied that SupervisorLarryHunsucker was also followinghim although Hunsucker normally works the day shift.Mayes'testimonywas corroborated by witnessesVirgil Melton and Tyree Cordray.Employee Kyle WadeLove also testified that on a night in mid-August he no-ticed Lee Bourland following Larry Mayes on five or sixoccasions. He said that every time he saw Larry Mayesgo by that night,Bourland would come by a short timeafter.He said also that he noticed Bourland followingMayes on two or three other nights, "up until the timethat he was fired."Mayes further testified that when he reported to Su-pervisor Boyd at the end of the shift on Friday,August20, he told Boyd that two people did not show up andhe had to assign their duties to two other employees.Boyd asked Mayes what he had done that night. Mayestold him that he went around checking the expansionjoints and looking for anything else in the warehousethat needed to be done;that inasmuch as Boyd did notleave a list he did not know what else to do that night. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoyd told him,"Thatwas good."Boyd then told Mayesof a conversation he had with Maintenance SupervisorMarvin Highfill.Boyd said that Highfill told him that heknew that Mayes was the one that started,"that union."4While Boyd was talking to Mayes, Chris Ramsey, Boyd'simmediate supervisor,approached.Boyd,Ramsey, andMayes then went to the seventh floor where Mayes wastold about a water line they instructed him to install.About8:15 a.m. Boyd asked and received from Mayesthe list of expansion joints that Mayes had prepared theprevious night.Mayes was asked to wait outside Boyd'sofficewhile Boyd talked to Ramsey.About 5 minuteslater Boyd, Ramsey, and Mayes left and went to directorof maintenanceMarvin Highfill'soffice.InHighfill'soffice,Boyd left per Highfill's instructions.Highfill askedMayes if he liked his job and liked the people he workedwith.Mayes told him that he was unhappy about the in-surance benefits Respondent was cutting.Highfill thenexplained in detail why the insurance benefit had to becut.During the conversation Highfill received a phonecall and left.During Highfill'sabsence,Ramsey toldMayes that when Ramsey was in Florida working for aunion contractor,the bottom fell out making it tough oneverybody who was in the Union. When Highfill re-turned he told Mayes that he would have to write himup because of his performance the night before. Mayesexplained to Highfill that because Boyd did not leave alisthe went around checking expansion joints5 and hadto assign employees to the cleanup crew.Highfill toldMayes that he was being given a warning for his poorperformance.On Sunday,August 22,Boyd called Hayes at home toinquire about the meeting with Highfill and Ramsey onFriday, August 20. Mayes told Boyd that Highfill gaveMayes a warning for not doing his job. Boyd askedMayes if he had signed anything and Mayes told him hehad not. Mayes also told Boyd that he felt that Highfillwas aboutto fire himuntilHighfill got the phone call.Boyd told Mayes that Leon Weatherford, vice presidentof warehouse, prevented Highfill from firing Mayes, andended the conversation by warning Mayes to look busy.Mayes further testified that from August 22-27 he no-ticed First-Shift Supervisors Marvin Highfill,James Cox,ChrisRamsey,Larry Hunsucker,and JamesTarver onthird shift,wandering around the maintenance area.Mayes' testimony in that regard was corroborated by Su-pervisors Tarver, Cox, Highfill,and Ramsey who statedthat on one or two nights during that period they hadreported to third shift.On Friday, August 27,Mayes was called into MarvinHighfill's office in the presence of Highfill and Ramsey.Highfill asked Mayes what he had done that night andMayes explained that he had been working on a waterlinemost of the night and that he had a problem becausethey could not shut the pressure completely off and hada hard time finding the cutoffvalve.Mayes said that be-cause of that he had to pack the water line full of4The warehouse was about a half a mile long and has concrete floorswith rubber material between the sections in order to allow for expan-sion.°At the time, Highfill checked the list of expansion joints prepared byMayes that was on Highfill's desk.bread[?)in order to solder it.Highfill then told Mayesthat they had reevaluated the situation the previousFriday(August 20) and had decided that it was best forthe Company if they let him go.Mayes asked Highfillwhy it took a week to reevaluate the situation and toldhim thatthe onlyreason Highfill did not fire him theweek before was that Leon Weatherford would not lethim. Mayes was discharged on August 27.It is noted that prior to August 20 Mayes had not re-ceived a warning concerning his work.Mayes testifiedthat at the beginning of August Supervisor Ramsey toldhim he was doing a great job.Supervisor Ramsey testi-fied that on the night of August 26 he spent an hourlooking at a blueprint with Mayes trying to find thecutoff valve.Ramsey and Mayes could not find thecutoff valve so Ramsey told Mayes to hold off tappingthe line untilBobby Boydcame in that morning. Ramseyalso testified that not too long after Mayes had gone onthird shift(the latter part of June)Mayes had come tosee him and that Mayes was a little concerned that hewas goingto bestuck doing concrete repairs and paint-ing for the rest of his life, "and I explained to him thatwe just had a backlog and that if he could get-when hegot caught up with that backlog we would go on to thepreventivemaintenanceprogram that we had on hold,and that from all reports I had,he was doing a good joband continue on and we would move on into the nextprogram."Mayes' testimony concerning length of time it took tomove the water cooler is corroborated by Respondent'switness FrederickTaylor,a maintenance employee whotestified that on the night of August 26 Mayes assistedhim in moving a water cooler and that it took about 12to 13 hours to complete the job.Supervisor Ramsey tes-tified that moving a water cooler would take a man anda helper about 32 manhours or 2 full working days tocomplete.Boyd admitted calling Mayes on August 17 at hishome and asking Mayes how the union meeting went.Boyd denies any other mention of the Union in that con-versation.He also denies that that was thefirsttime thathe called Mayes at his home.He said he called himmany times before to give Mayes workassignments. 6Boyd denied discussing the Union with Mayes onAugust 18 in Boyd's office in the presence of KeithTownley, but admitted that he had a conversation withTownleyand Mayes. His testimony is in contradiction tothat of Keith Townley who said that therewas aconver-sation in Boyd's office in which the Union and unioncards were discussed.' In addition, Boyd admitted thathe had a conversation with Mayes after he received hiswarning on August 20 and that he told Mayes he neededto stay busy.Ifind that Respondent,on August 17-20engaged in interrogation and created an impression of° I credit Mayes and not Boyd.As previouslystated,Mayes was acrediblewitness.He testified in a calm, candid,consistent,and unhesitantmanner Boyd did not.7Townley's testimony that Mayes asked Boyd how many cards itwould take to get a union election, rather than the other way around, ishardly believable. It strains credulity to believe that an employee wouldask a supervisor that question,especially an employee who hadjust at-tended a union meeting and had initiated the union organization dove. BADDOUR, INC.surveillance of its employeeLarryMayes.Keystone Pret-zel Bakery,242 NLRB 492(1979);Parkway Center Inn,240NLRB 192 (1979);Crown ZellerbachCorp.,225NLRB 911 (1976);Florida SteelCorp.,224 NLRB 45(1976).Concerning the surveillanceof LarryMayes,Supervi-sor Rick Smith testified that on the night of August 19he worked the third shift to fill in for Supervisor RickyLee. He said he noticedLarryMayes about 11 p.m. nearthe break area in unit 1 looking at timecards, and at11:30 in units 2 and 3 counting timecards.Smith,howev-er, denies that he was following Mayes at that time. Hestated he was merely going in the same direction asMayes.Smith did not speak to Mayes about Mayes' con-duct.Mayes admitted looking at timecards,but only inrack 1, and not racks 2 or 3,for a short time to look forthe name of a person.Smith testified that he calledWarehouse Manager Charles Smith and told him whathe had observed about Mayes.Charles Smith told RickSmith to further observe Larry Mayes and take notes ifhe needed to. Rick Smith testified that he observedMayes fromthe period11:30 p.m. to 2:30 a.m. He said henoticed on several occasions that Mayes was not work-ing.However,Rick Smith admits that he did not knowwhat Mayes'job duties were.Lee Bourland testified that he had a conversation withRick Smith that night. He said Rick Smith informed himthat Charles Smith had told Rick Smith to take generalnotes on where Mayes was seen and what he was doing.Bourland admits that Rick Smith told him to keep an eyeon this employee and if he saw him,write down a fewnotes. Inasmuch as Bourland did not know Mayes, SmithpointedMayes out to him.Bourland stated that he sawMayes with a maintenance man, who was cleaning upthe bathroom in unit 2,and on other occasions that nighthe observed Mayes riding his cart or sitting on his cartor talking to other employees.Bourland said that thiswas the first time a supervisor in another area was askedtowatch or take notes on a particular employee whowas not under his supervision.Bourland testified that helater informedLarryHunsucker that he observed Mayesnot doing any work and that Rick Smith had informationregarding Mayes.In a later meeting in Hunsucker's office in which RickSmith and Lee Bourland were present,Rick Smith readhis report concerning Mayes to Hunsucker.Bourland tes-tified that the reason he did not give a report was that hefelt Smith's report had adequate information in it to getMayes fired.When asked why he was observing Mayes,Bourland responded,"To try to getenough to fire him,to prove that this man was not doing his job-if I couldprove that this man was not doing a job,Iwould recom-mend that he be fired.I personally do not make the deci-sion as to that man or any other man who gets fired."When asked why he would have an opinion on that sinceMayes did not work for him and he did not know whatMayes' job was,Bourland said he did not know what hiswas, "the reason I have an opinion on that is due to Iwas there observing the man and it was my opinion thatthe man was not doing anything except riding a cart andtalking to other employees and not doing any feasiblework."When asked how he knew that Mayes' job did555not call forriding a cart and talking to other employeesabout problems that could have occurred in maintenance,Bourland admitted he did not know that.Bourland said,"That'swhy we were trying to get information to passon to our superiorsso they could checkthis out." Healso admitted that he had been employed by Respondentin 1978 and became a supervisor in August 1981 and thatin all that time he was never asked to observe and makenotes on the performance of an employee who was nei-ther under his supervision nor in hisworkarea; that thiswas the first time that he was askedto do that.LarryHunsucker,directorof warehouse operations,normally workson the firstshift.He testified that hecame to work on the nightof August19 to make himselfavailable for any questions the employees may have con-cerning the change of insurance benefits.He said thereason he worked that particular night was that he had asoftball tournament in Tulsa,Oklahoma. He said he ob-servedMayes in unit 2,the picking and stocking area,and on two occasions in unit 3. Hunsucker said hethought itwas ratherodd for anemployee to be ridingaround in a cart and not doing anywork,but he did nottake any actionto talk toMayesto find outwhat he wasdoing.Hunsucker also testified that he had no knowl-edge of Mayes' job duties.He did not know Mayes wasa leadperson or that hisjob requiredhim to talk to otheremployees.It is obviousfrom the testimonyof Mayes,Melton,and Amsden,and from the admissions of Respondent'ssupervisors, that Respondent engaged in surveillance todiscourage Mayes, the leading union adherent,and otheremployees from engaging in union activity.Two daysafter the firstunion meeting and the nightof the secondmeeting the first-shift supervisors were reportingto thirdshiftand followingMayes around the warehouse.Knowledgeof Mayes'union activities is not in question,especiallyin view ofthe conversationshe had with Su-pervisorBoyd,including a conversationinwhich BoydtoldMayes that he knew Mayes was the one that startedtheUnion.Supervisor Tarver admitted that he had aconversationwith two othersupervisors,Cox and High-fill,prior toMayes' dischargeinwhich heinformedthem that Mayes wasinvolved in union activity. At thetime, both supervisors said they had already heard thathe was involved in union activity.Moreover,none of the supervisors who admitted en-gaging in surveillanceofMayes hadknowledge ofMayes' job dutiesor responsibilities.None was responsi-ble for directlysupervisingLarryMayes. None attempt-ed to question Mayes regardinghis jobduties or his al-leged lack of work performance that night.Bourland ad-mitted that the purpose for watching Mayes was to tryto get enough informationto fire him.Both Hunsuckerand Bourland testifiedto two incidents in which they no-ticedMayes"not performing his work in August 19." Inthose incidents,Mayes could very well havebeen per-forming his duties as leadperson in the maintenance de-partment.Ifindthat thesurveillance discussed above was coer-cive and interferedwith the employees' Section 7 rightsand therebywas in violation of Section8(a)(1) of the 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.SoundesignCorp.,232 NLRB 993 (1977);StoughtonTrailers,234 NLRB 1203 (1978).FarahMfg.Co., 202NLRB 666 (1973).1.Warning and discharge of Larry MayesDirector of Maintenance Highfill testified that hemade the decision to give Mayes a warning on August20.His decision was based on a report purportedly writ-ten by Ricky Smith, a warehouse supervisor. The reportwas dated August 20 and addressed to Charlie Smith.However, contrary to Highfill's testimony and the faceof the report, Ricky Smith testified that he did not writethe report; that the report was drafted by Marvin High-fill.Charlie Smith, the addressee, also testified that hehad never seen this report. The report described severalincidents in which Mayes was talking to other employeesthe night of August 19. Although the record indicatesthat several other employees talked to Mayes, Highfillcould not recall if those employees received a warningor any other discipline.Highfill testified that Mayes denied the content of thereport and stated that he was working. Highfill admitsthat only Bobby Boyd, Mayes' immediate supervisor,gave Mayes work assignments, yet Highfill made no at-tempt to discussthe report with Boyd or confront Boydwith Mayes' explanation of what he did that night. Infact, Boyd was not involved at all in the decision to giveMayes a warning.Highfill testified that on Friday,August 27, he called Mayes into his office and dis-charged Mayes, based on a report given to him by Su-pervisor Chris Ramsey. The only supervisors present atMayes' discharge interview were Chris Ramsey andHighfill.That Respondent had knowledge of Mayes' in-volvement in the union campaign and engaged in survei-lance of Mayes from the period of August 19-27, thedate of his discharge,as previously indicated,isnot indispute. It is curious indeed that on the night that Mayesfirstnoticed that he was being followed his supervisorfailed to leave him aworkassignmentfor thatnight. Re-spondent also admits through a supervisor that thereason Mayes was being followed on August 19 was toget enough information on him to terminate him. Inother words, he was being "set up." Marvin Highfill, thesupervisor who discharged Mayes, admitted that he hadno knowledge of Mayes' job duties or responsibilities andmade no attempt to involve Mayes' immediate supervisorin either the warning, dated August 20, or the dischargeon August 27. Although Highfill denied any knowledgeof Mayes' union activity at the time of Mayes' discharge,Warehouse Supervisor James Tarver testified that in adiscussionwithHighfill prior to Mayes' discharge hetoldHighfill thatMayes was involved in the Union.These direct contradictions between supervisors adds tothe conviction that Respondent engaged in a deliberatecampaign to fire Hayes for his union activity.The General Counsel has proven by a preponderane ofthe evidence that Mayes was placed under surveillance,given a warning, and later discharged because of hisunion activity.Ifind that the warning given Mayes onAugust 20 and that the discharge on August 27 to be inviolation of Section 8(a)(3) and(1) of the Act.2. Surveillance of third-shift employeesFrom the period of August 22-27, according to thetestimony of several witnesses,first-shiftSupervisorsMarvin Highfill,JamesCox, ChrisRamsey, Larry Hun-sucker, and James Tarver came on third shift from timeto time and wandered around the maintenance area.JamesTarvertestified that he was in the warehouse onthird shift on two occasions during that period. OnAugust22 hewas in the warehouse from 11 p.m. to 1a.m. He said he came to discuss a problem with anothersupervisor,James Cox, regarding another employee,Alan Ursery. Thatconversation lasted only 30 to 40 min-utes.Tarver also stated that he reported on third shift at3:30 a.m. on August 26 to make himself available "to myemployees to ask questions about any problems they hadwith the Union situation going on." Supervisor JamesCox testified that he reported on third shift on the morn-ing of August 22 and August 25. He stated that thereason he reported on third shift was to talk to an em-ployee namedAl Urseryand to give him a warning con-cerningwork performance. He said that conversationlasted approximately 30 to 45 minutes.Cox also statedthat he reported to work on third shift on August 25 at 3a.m. and left about midday just to see how things weregoing on the shift "and have a little contact with thepeople."He said that he strolled through the warehouseand made it a point to see all the people.MarvinHighfill stated that he reported to workSunday night, August 22, because he wanted to see howthings were running and to talk to maintenance employ-ees.Chris Ramsey testified that he was on the third shifton August 26 making third-shift inspection.Ramsey alsoadmits that his purpose on third shift was to check onLarry Mayes.On thenight of August 26, Ramsey testified he noticedMayes at 3:15 am.stopping his bicycle near a breakarea,taking a pad and pencil,and making some nota-tions.He said Mayes then proceeded on hisbicycle andalthough Ramsey admitted he had no idea what Mayeswas doing at the time, he took Mayes'actions as break-ing early for lunch. Ramsey said he did not questionMayes abouthis activitybecause he was not Mayes im-mediate supervisor.The evidence discussed above convinces me that Su-pervisorsTarver,Cox, Highfill, and Ramsey reported tothird shift during the period of August22-27 to checkon the employeesof thirdshift because that is where thesuspected union activity and union adherents were locat-ed. It is clear from the testimony that each supervisorhad prior knowledge of unionactivityamong the em-ployees before they reportedtoworkon third shift.Tarveradmits that he was told the night after the firstunionmeeting by employees KeithTownley,MikeBishop,and Alfred Oglesbythat there had been a unionmeeting.Tarversaid he discussed this information withMarvin Highfill and James Cox.Tarver also stated hehad a discussionwiththese two supervisors concerningLarryMayes'involvement in the union campaign.Ramsey states he heard "some scuttlebutt"that therewas talk of union activity the weekof August 16. Coxtestified it was reported to him by Jim Tarver that em- BADDOUR, INC.ployees were passing out cards.Both Tarver and Coxtestified that they reported on their shift to talk to anemployee,Alan Ursery.Neither supervisor explained sat-isfactorilywhy he did not wait until first shift to speakto Ursery or why he did not report to work a few min-utes early on his own shift in order to talk to Ursery.Tarver,Cox, Highfill,and Ramsey all admit that theyreported to third shift to check up on that shift.This ad-mission,considering the timing of their visits,stronglysuggest their purpose was motivated by the ongoingunion campaign.3.The discharge of employee David CordrayDavid Cordray was an employee of Respondent fromJune 1981 until August 20,1982. He worked on the thirdshift as a forklift driver and his immediate supervisor wasWalterWebb,but during the week of August 16-20,DavidMcCullum was acting supervisor in place ofWebb.8On Monday,August 16,Cordray was informed byLarryMayes about the union meeting to be held onAugust 17. On that same Monday,Cordray asked ActingSupervisorMcCullum if he was planning to attend theunion meeting.McCullum responded that he might. Cor-dray attended the meeting on August 17, signed a unionmembership card, and took blank union membershipcards home with him that night.Cordray also placed aTeamsters bumper sticker on his car before he reportedto work that night.When he arrived at work he noticeda bumper sticker on employee Pat Amsden's car, whichwas parked next to Cordray's car.9Neither Cordray norAmsden saw bumper stickers on any other cars thatnight. In addition to the above, Cordray's union activityconsisted of passing out union cards in Respondent'sparking lot during the period August 17-20.Respondent's parking lot is fenced in and scanned byvideo cameras on a 24-hour basis.The cameras have suf-ficient power to allow identification of individuals whilein the parking lot. It is also established that Respondentissued identification stickers to its employees to be placedon the bumpers of their cars, thus permitting identifica-tion of the owner of any car in the parking lot by thecameras or otherwise.Another union meeting was held on August 19. OnWednesday,August 18,Cordray asked McCullum if hewas planning to attend that meeting the following day.McCullum responded that he was not going to the meet-ing; that he did not want any part of the Union,and that'Walter Webb was a third-shift supervisor over approximately 10 em-ployees and although he does not have the authority to hire employees,he has the authority to recommend discharge.Webb's duties are to planwork,assignwork,give instructions,and generally oversee the oper-ations and initial employee timecards.In SupervisorWebb's absence,McCullum performed Webb's duties.McCullum's regular job title is "De-partment Head." There is no dispute that during the week of August 16,McCullum was acting supervisor performing the duties of SupervisorWalter Webb who was on sick leave during that time.I find that McCul-lum was a supervisor and agent of Respondent within the meaning ofSec. 2(11) and (13) of the Act during the week of August 16.'Cordray's testimony was corroborated by Pat Amsden who testifiedthat there was a union bumper sticker on his car that night and he saw asimilar bumper sticker on Cordray's car.557the Union was bad for the Company.McCullum deniedboth the August 16 and 18 conversations with Cordray.On Thursday morning,August 19,all third-shift em-ployees attended a meeting at the plant.After the meet-ing, Cordray went to his work area to put away his be-longings and then headed for the timeclock to punchout.At that point,Acting Supervisor McCullum walkedup to Cordray and stated,"Might need you to workovertime until 9:00.Can you work?"Cordray testifiedthat he responded by saying,"No, I can'twork today."Cordray then left the plant without anymore havingbeen said by either McCullum or himself. The conversa-tion took place about 8 a.m.McCullum testified that he had asked Cordray if hecould work overtime and Cordray replied,"F-k it. Iam leaving."The next day, about 7:15 a.m., Cordray was called intoSupervisorMike Bond's office.Cordray gave Bond hisversion of what happened concerning the request towork overtime.Bond then told Cordray what McCullumsaidCordray's response was. Cordray was then told togo back to work and as he was leaving Bond'soffice,Eason Camp,manager of picking and stocking,came byand told Cordray to go back to Bond's office.While inBond's office,Cordray repeated to Eason Camp andBond his version of what had happened the day before.McCullum then appeared and told his version of whathappened. Camp then asked McCullum if he was surethat was what Cordray said.McCullum stated that, "hewasn'tsure and that he could have misunderstood."Camp stated,"You have to be sure for anything to bedone." McCullum then said he was sure Cordray said it.(That was according to Cordray's testimony.)During that meeting Cordray was discharged for in-subordination.Cordray's position was that he did not useprofanity and that on many occasions he told McCullumthat he could not work overtime when asked,with impu-nity.Cordray said that the reason that he could notwork overtime was that he had promised a friend that hewould help him run his father's junk yard.Concerningthat incident,former employee Dennis Gray testified thathe heard Cordray tell McCullum that he"wasn'tgoingto be able to work overtime today."He further testifiedthat he did not hear any reply.Gray said the remarkswere made in a normal tone of voice and that the con-versation took place about 10 to 15 feet away fromwhere he was standing.He said he heard no profanityduring the conversation.In his testimony,McCullum denied telling Camp thathe was not sure whatCordraysaid.Respondent's posi-tion is that the reason for Cordray's discharge was forthe remark he made to McCullum and not for refusing towork overtime.In that connnection,itisnoted thatMcCullum testified that he did not take the alleged com-ment made by Cordray as a remark directed at him per-sonally.McCullum also testified when asked whetherworking overtime was mandatory or voluntary on thepart of the employees that he was never informedwhether it was mandatory or voluntary. When askedwhether he asked Cordray to work overtime in the pasthe said that he had and that Cordray had agreed to work 558DECISIONSOF NATIONALLABOR RELATIONS BOARDovertime on some occasions and that on other occasionshe "might have had something to do." Cordray couldnot remember any specific occasion that Cordray hadnot worked overtime when asked.McCullum said thatCordray did not say anything else in the conversationexcept what was stated above.McCullum was asked:Q. Didyou take that as a personal remark?A. No sir. Not really.Q. Now, it could have been stated, "You" insteadof "It", and then you would have taken it personal-ly, I take it. Is that right?A. Yeah. If he hadsaid"You", I would have.McCullum testified that he knew of no other employeewho had been discharged for making a similar commentand also testified that he did not know that Cordraywould bedischarged for making the remark that he al-legedly made.The General Counsel adduced evidence of other em-ployees who usedsimilar languagein conversations withtheir supervisors and cases of insubordination in whichthe employees concerned merely received warnings butwere not discharged.Assuming, arguendo, that Cordray did make thatremark when asked to work overtime, admittedly, theremark was not directed at Acting Supervisor Cordraypersonally.At most,itwas an expression of disgust be-cause, at the time, he had made other plans. Consideringthe circumstances of the employee at the time (a commit-mentto help a friend) and the testimony of McCullumthat he did not take the remark personally, I find it in-conceivable that he would be fired for such a remark.McCullum's testimony that he did not know that Cor-dray would be fired for making the remark and Re-spondent's policy that working overtime is voluntary,not mandatory; Respondent's contention that McCullumis not a supervisor, therefore, the remark was made to afellow rank-and-file employee; and considering the videocameras scanningthe parking lot on a 24-hour basiswherein employees' cars (including those with unionbumper stickers) can be identified by the company-issuedpermits alsoon the bumper, t 0 I am convinced that Re-spondent knew of Cordray's union activity and that thereasons given for discharging Cordray are pretextual.Respondent's discharge of David Cordray is a violationof Section 8(a)(3) and (1) of the Act.4.The discharge of Patrick AmsdenPatrickAmsden was employed by Respondent fromAugust 27, 1978, until August 25, 1982. Before his dis-charge he was employed as a department clerk. As de-partment clerk he checked in goods received in the re-ceiving department and filled out maintenance forms. Healso checked inventory accounts and made sure they cor-respondedwith the computer printout. Immediately10Not only didCordrayhave a union bumper sticker on his car aswell as the company-assigned identification sticker, but he also passed outunion membership cards to fellow employees in the parking lot in fullview of Respondent's video camerasMoreover, McCullum's testimonywas not given candidly He was nervous and hesitant Cordray wasstraightforward and unhesitant I creditCordraybefore his discharge Amsden worked the third shift,11:30 p.m. to 8 a.m., for about 2-1/2 years.His immedi-ate supervisor was Ron Gatlin.On August 17, Amsden was informed by fellow em-ployee Larry Mayes of a union meeting scheduled forthat day.Amsden attended the meeting and signed aunion membership card.While there, Amsden picked upblank union cards and a teamstersbumper sticker. FromAugust 17 until his discharge,Amsden passed out unionmembership cards in Respondent's parkinglot before andafter work. On the night of August 17, Amsden placed aunion bumper sticker on his car before goingtowork.As previously stated, Amsden also noticed a bumpersticker on David Cordray's car in the parking lot next tohis car.On August 23, at 1 a.m., Amsden was working withanother employee checking goods in.Theywere havinga casual conversation while working.Ron Gatlin ap-proached Amsden and told him that soliciting duringworktime was not allowed and he could get fired for it.Amsden responded that he did not know what Gatlinwas talking about.Gatlin then stated,"I don't want tosee you get fired."11Later that day, about 7 a.m., Amsden was summonedtoAreaManagerShelley Smith's office. On arriving atSmith's office, only Smith was present. Smith toldAmsden that he had heard some talk about a union outin the warehouse. Amsden said that he also had heard ofsuch talk. Smith then told Amsden that the Companycould not function with the Union; they had to stayprice competitive; and if the Union got in the Companywould have to pay higher wages and it could not affordit.Smith then told Amsden, "Look at International Har-vester or Firestone. Those employees got a union, butthey are out of a job. The Union didn't do them anygood." Smith thensaid the Company had borrowedsome money and was having to pay high interest ratesand that is why it was not giving the employees anyraises and was having to cut back on benefits. Amsdenasked Smith how he was going to survive without an in-crease in pay. Smith told him he had not received a raisefor 2 years. Smith then told Amsden that he did not haveto remind Amsden about his lateness situation. Smiththen told him that in the future they would be keepingan eye on his tardiness and there would not be anythinghe could do to help himself. Smith also told him that ifhe did not quit "talking the union up" that they wouldfind a reasonto fire him. Then he told Amsden that heshould get a hair cut and try to wear better clothes towork. Amsden responded that he would get his haircut.That conversation lasted about 30 or 40 minutes.12Smith admits that Amsden was called into his office tohave a conversation. Smith said that the conversationlastedonly 5 to 10minutes.He only told Amsden to cuthis hair and to try to clean up his appearance. Smith alsoadmits talking to Amsden about his attendance. Smithalso testified that he had known Amsden for about 5years and in that time there was no indication that he11Gatlin denied this conversation took place.12Amsden was tardy three times during the previous 6 months BADDOUR, INC.was not honest.He said he had no reason to disbelievehim because he had never caught Amsden in a lie.On the nightof August 23, Amsdenreported to workat 11:30 and while working he noticed Supervisor MikeBond standing a couple of aisles away watching him.Amsden said,"Hi" to Bond.About threeor four timesthat night,Amsden noticed Bond was just standing acouple of aisles away(about 15 feet)watching him.About4:05 a.m., employeeVirgilMelton told AmsdenthatMike Bond was watching him and Amsden ought tobe careful.About4:30 a.m. that day,Amsden was sittingon his forklift leaning to his right looking at his clipboard.He hadcheckedsome locationsthe day beforeand he was going over his notes to make sure the rightnumber of cases of goods werein the rightlocations.Amsden said that around that time he looked up and sawVirgilMelton pass by.Melton had whistled while pass-ing and Amsden nodded his head to acknowledge hispresence.Amsden thendirectedhis attention back to hisclip board and when he looked up again he saw MikeBond standing to his left in front of his forklift. Bondasked Amsden,"Are you havingtrouble keeping youreyes open?"Amsden responded,"Idon'tknow whatyou're talking about.I am readingoff of my clipboard."Bond again asked,"Are you having trouble keeping youreyes open?"Amsden again responded,"Idon't knowwhat you're talking about.Iam reading off my clipboard."Bond then walked over to a phone and made acall.Amsden testified that he did not see Bond approachhim because Amsden was looking down to his right athis clip board when Bond walkedup to his left. At thetime, the forkliftwas running and made a slight noise.''Shortly afterthe above incident,Amsden hurt hisforger.He went to the emergency clinic late that nightand reportedback to workthe next day about 9 a.m.,and clocked out.Amsden's testimony is corroboratedby VirgilMelton,also a forklift driver on third shift supervised by RonGatlin.Melton stated that he noticed Mike Bond walkingaround and following Amsden.Melton alsotestified thatlater that afternoon,Ed Yoches,an employee, toldMelton to stay away from Amsden becausethey weresettinghim up to fire him and,later thatmorning,Melton warned Amsden tobe careful, that they weretrying to set him up.About 5 a.m.,Melton wasriding throughthe ware-house.He passed Amsden inone of theside aisles andwhistled andwaved,thus corroborating Amsden's testi-mony.Melton saidAmsden lookedup and nodded hishead and went back to writing on hisclip board.Meltonsaidthat he hadgoodsthat he hadto place in the nextaisle and as he was backing hisforklift intothat aisle, henoticed Bond cross from the main aisle.Bond was about20 feet up the side aisle.Melton then placed his goodsdown and cameout of theother endof the aisle.Whenhe drove past the aisle inwhich hesaw Amsden he no-ticedMike Bond standing next to Amsden and thatAmsden had straightened up on hislift and hadhis arms13 The forklift has an electric motor and a foot accelerator. If a personfell asleep while the motor was running it would be dangerous if his footaccidentally touched the accelerator.559crossed.Melton said that it was about 30 seconds to aminute from the time he saw Mike Bond and the time heplaced his goods in location and drove past Amsdenagain.According to Melton's testimony, Bond could nothavebeen standingnext to Amsden for more than 30seconds.Employee Virgil Melton testified that he went to thesupervisor's desk that evening to deliver some bills oflading and Amsden was there, "He had hurt his forgerand he told me he was getting ready to go to the doctorand told me that Mike [Bond] had accused him of sleep-ing and I asked him, `Was it when I come by and whis-tled at him,' and he said, 'Yeah,' and I said, well-I toldhim he didn't have nothing to worry about because hewasn't sleeping. So, you know, don't be worried. I seenhim." Melton further testified that later that morning hehad a conversation with his supervisor, Ron Gatlin.Melton said, "I asked him, you know, I heard from somemore employees that he was fixing to be fired." He saidthatGatlin responded that he did not know "that Mikesaid he was asleep." Melton responded, "Yeah, and Isaid,well, I went by there and he wasn't asleep then andifMike said he wasasleepthat he was a damn lie [sic]."He said that Supervisor Gatlin had told him that Bondhad watched Amsden about 3minutes.He then said thatGatlin did not say anything else and, "I was just madand got on my lift and rode off, and went back towork."Mike Bond testified that he was working third shift onthe night of August 24 and his purpose for being onthird shift was that he was filling in for a supervisor,Walter Webb, who had his wisdom tooth extracted theweek before.'4Bond denied that he watched or followed Amsden onthe night of August 24. He stated that he found Amsdenaround 4:25 a.m., sometime in that time range, asleep ona forklift.According to Bond, he walked up to Amsdento speak to him and Amsden was sitting on his lift withhis eyes closed and his head was bobbing. Bond testifiedthat he stopped and stared at Pat Amsden. He had neverstopped and stared at him at any other time.Lunch for that shift was over at 4:05 a.m., at whichtime the buzzer went off and everybody went back towork. He said that around 4:25 or 4:30, "somewhere inthat time, anywhere from 15 to 25 minutes after the em-ployees went back to work following the lunch break"he noticed a lift sitting approximately three to four baysinto the aisle off to the left side of thataisle.Bond testi-fied,... and like I said, when I walked through I nor-mally speakto everybodythat I see and I looked upand I was going to speak and Pat Amsden was sit-ting on his lift and his eyes were closed and hishead was bobbing and so I didn't speak.I just stoodthere approximately about 2 minutes or so and then14 It is noted that Bond also testified that David McCullum,the de-partment head,takes overWebb's job responsibilitieswhen Webb isabsent from work.That was also admitted by Respondent's supervisorEason Camp.No explanation was given why Bond and not McCullumwas filling in for Webb as had been the practice. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwalked up to the lift and his eyes were still closed.I could see his eyes and his head was still bobbing.And his head got to bobbing more and I walked upto the lift and stood there approximately anotherminute or two, a total of around 3 or 5 minuteswatching him and his eyes were still closed. Hishead started violently bobbing and at one time it-when it dropped,his eyes kind of opened up and Icould see him catch my image from the corners ofhis eyes and at that time he rolled his head back tothe right away from me and started looking downat the clip board next to him and I asked him, Isaid,"Pat,what are you doing?"and he said,"checking some locations" and I walked around tothe back side of the lift and asked him, I didn't askhim at that time,I looked at the clip board to see iftherewas something there you know,for him togenerate that type answer,and he had some receiv-ing reports there and I asked him,"you know Pat,you know,weren't you asleep?"and he said, "I waschecking some locations."That isall he would say.And at that time I turned around and walked overto the phonewhichis about an aisle over and pagedthe supervisor,Ron Gatlin,and reported the inci-dent to himand told him, youknow,Iwould get awritten memo to Shelly[Smith] which is Ron Gat-lin's boss on this which I have just seen.Contraryto the testimony of Amsden and Melton, Bondtestified that at the time the forklift was not running.When questioned how long he observed Amsden asleep,Bond repeated that it was"3 to 5 minutes.'It is hardly crediblethatBond saw the forklift, sawAmsden on it, went there to greet him, found him asleep,and stood there 3 to 5 minutes observing him withoutsaying a word until Amsden, on his own, awakened. Inaddition,it is peculiar that Bond was filling in for Super-visorWebbat the time with no explanationwhy McCul-lum, who usuallyfilledin forWebb,was not filling infor him.Moreover, Respondent presented two employeewitnesses,Ed Yochesand MikeWard,who testified thattheywere in the area at the time Bond allegedly caughtAmsden asleep.Both witnesses stated that they did notknow whether Amsden was asleep or not,only that heappeared to be sleeping.It is also noted thatboth Yochesand Ward testified that Amsden was a friend of theirs,yet,when theysaw Amsden,if indeed they thought hewas asleep,neithermade an attempt to wake him.Yoches said, at the time of Amsden's discharge,August25, he had no knowledge or even rumors of union activi-ty.Yet,President Baddour addressed a memo to all em-ployees dated August 24, concerning the TeamstersUnion.As previouslystated,Supervisor Shelly Smith in-formed Amsden thattheCompany couldnot functionwith a union and that unionized employees of Firestoneand Harvester were now out ofa job.Smithfurther saidthe Company could not affordthe Unionand the Unionwould not do any good. Smith also threatened Amsdenwith discharge if he continued to talk up the Union. Ifmd that the purpose of Smith's statements was to coerceand discourage Amsden regarding his union activity, andtherefore in violation of Section 8(aXl) oftheAct.Amsden testified in a forthright,clear, detailed, and con-sistentmanner.Smith,on the other hand,was vague, in-complete, and often evasive in his testimony.Both Amsden and Melton testified in a calm, con-trolled,and direct manner that they noticed Mike Bond,a first-shift supervisor working on third shift at the time,watching Amsden.Iam convinced from the evidenceadduced that Bond's purpose for reporting to third shiftwas to watch the unionactivitiesof the third-shift em-ployees, including known union adherent Pat Amsden.'sIam convinced that Respondent discharged PatAmsden because of his activities on behalf of the Union.Amsden's denial of sleeping on the job was corroboratedby Virgil Melton who testified in a clear, concise, anddetailedmanner. He stated that Amsden was not asleepand that he told his immediate supervisor, Ron Gatlin,who testified that Melton told him that Amsden was notasleep at the time Bond states he saw him sleeping. Al-though Supervisors Camp and Smith had knowledge ofMelton's statement prior to the discharge,neither madean attempt to contact Melton to shed light on the con-flicting versions of what happened that night. In additionto it beingvery unlikelythat an employee would beasleep in a visible area of the warehouse after beingwarned that he was being set up and aware that he wasbeing watched because of his union activity,would beasleep,and at such a short time after lunchbreak, whichended at 4:05 a.m.In all the circumstances, including the timing of thedischarge,the union animus displayed by Respondentand the credible evidence of record,I fmd that Respond-ent's reasons for the discharge of Pat Amsden were pre-textual and that he was discharged because of his unionactivity,in violation of Section 8(aX3) and(1)of theAct.5.Warning and transfer of employee WilliamsEmployee Jerry Leonard Williams was employed as acart control person.His immediatesupervisor was GregTaylor. His duties as cart control person were to monitorthe operations of the tow rail and balance cart availabil-ity.He also checked for proper usage of thosefacilitiesand reported any mechanical problems.Williams' jobduties requiredhim at timesto ride a bicycle.In per-forming his job, Williams had access to the entire ware-house.On September 22, Williams was subpoenaed by theUnion to appear before theBoard at a representationhearing and on that date he gave the subpoena to his su-pervisor,Greg Taylor. After the hearing on September22,Taylor approachedWilliams and showed him theTeamsters bylaws and constitution and stated that Wil-liams could be finedand assessedby the Union. He alsotoldWilliams that if the Union goes on strike in NewYork, that he could have moneyassessedout of hischeck.Williams told Taylor that he was not interestedand that he wanted union representation.15 Bond testified in a shifty and nervousmanner.He was not credible BADDOUR, INC.On October 13, Williams was taken out of the cartcontrol position and placed in the consolidator depart-ment and given the position of consolidator. His duties asconsolidator were to lift mail totes off the conveyor beltand place them in empty carts to send to shipping. Aconsolidator must lift the mail totes that weigh up to 150pounds by hand. After the transfer, Greg Taylor contin-ued to be Williams' supervisor.A few days before his transfer to consolidator, Wil-liamswas riding his bicycle in shipping when employeeMichael Stokes toldWilliams that Stokes' supervisor,Mike Smith, was asking him what went on at the unionmeeting the night before. On hearing that, Williams wentto Supervisor Greg Taylor, and told him that if Supervi-sorMike Smith asks another question about the UnionthatWilliams would file charges against him through theTeamsters Union. Taylor told Williams that he wouldrelay the message to Supervisor Smith.After the transfer,Williams was told by SupervisorTaylor to stay in unit 1. Williams was not allowed to goaround the plant or go back to his position as cart con-trol person.Williams remained at the consolidator posi-tion until he hurt his back lifting a mail tote on Novem-ber 9. At the time of Williams' transfer to consolidatorthere were two full-time consolidators, Steve Dodds andWilliamDavis.SinceWilliams' transfer,Dodds hasworked the consolidator position only part time.Eason Camp, manager of picking and stocking, testi-fied that he made the decision to transfer Williams fromthe position of cart controller to consolidator on themorning of October 13, the day Williams was trans-ferred.He testified that the transfer was made because ofan increase in demand of "the work at the consolidatorjob." Camp testified that he did not supervise the cartcontrol area nor did he directly supervise the consolida-tor area. However, he said that his responsibilities wereto coordinate the whole picking and stocking area. Hesaid that he does not generally transfer people into theconsolidator position and he could not recall any hourlyemployee besides Williams that he had moved from an-other area to the consolidator area.A few days after Williams was transferred to the con-solidator position, he hurt his hand and was unable to doconsolidator work, so he was given the duties of house-keeper in the consolidator area. When asked why he didnot place Williams back in cart control, Camp testifiedthat it did not enter his mind but that he did make thedecision to keep Williams in the consolidator area as ahousekeeper.Camp admitted that as consolidator Williams was lim-ited to one specific area of the warehouse and that al-though it usually takes a week to train an employee inconsolidator position, Camp stated that to his knowledgeWilliams had not worked the position of consolidatorprior to his transfer. He said he knew of other employeeswho had worked the position of consolidator prior toWilliams' transfer, but he chose not to place them backinto the consolidator position. Camp said he knew em-ployee John Anderson had been working in the consoli-dator position prior to Williams' transfer, but he did notknow exactly what Anderson was doing that week with-out checking the record. He said he was either filing561orders or stocking.Camp said he did not choose to takeAnderson and put him back into the consolidator posi-tion,but did not explain why.Although Respondent offered a list of floaters used inunit 1 during the period before Williams' transfer, thedocument was apparently introduced to show the in-crease workload in unit 1.However,the document alsoshows a decrease in the use of floaters in unit 1 afterWilliams' transfer.Camp testified that the purpose ofhaving floaters as well as temporary employees availablewas to use them interchangeably.However,not onefloater or temporary employee worked the position ofconsoliator during the period of Williams'transfer. Tem-porary employees were used in the consolidator positionprior to Williams' transfer.When asked why a temporaryemployee or floater was not used for the consolidatorposition instead of transferringWilliams, Camp respond-ed, "Theydon't know how to do anything,any job thatwe have, they haveto be trained....we do not real-ize an immediate benefit from a temporary employee."6.The handbilling incidentOn October 14, Williams requested a vacation day offand was granted it by SupervisorGreg Taylor. At 3:45p.m. on his day off, Williams handbilled on behalf of theUnion outside the gate.As Williams was handbilling,Taylor,with his wife at his side,approachedWilliamsand told him he could not handbill.Williams respondedthat he had taken a vacation day and that he could doanything he wished.Taylor thentoldWilliams that hecould not distribute handbills on behalf of the Union andthat he would have to leave.Again,Williams remindedTaylor it was his vacationday. Taylorinsisted onWil-liams leaving.Williams then called"Shorty,"anotherhandbiller, to assist him. Taylor then left as Shorty waswalking towards him.16Taylor admits that he had a conversationwithWil-liams at the gate while Williams was handbilling, but saidthatWilliams approached his truck and initiated the con-versation.Taylor denied mentioning handbilling duringthe conversation.He said he asked Williams if hebrought a doctor's excuse because Williams had led himto believe that he had been sick.Taylor also denied thatWilliams calledShorty overto where they were talking.Taylor admitted,however, that he backed up his truckand went back to Respondentto report theincident.Hesaid he wanted to report the incident because he was ap-prehensiveof bodily harmbeing inflicted on him becauseWilliams indicated that he was going to get Shorty.Taylorsaid that because his wife was in the truck he feltlike he needed to report the incident.NotwithstandingTaylor's alleged concernfor bodily injury tohim or hiswife,a few minuteslaterTaylorpermitted his wife todrive through the gate alone while he remained in theplant.Taylor denies any knowledge of Williams'union activ-ity prior toWilliams' handbillingon October14.He also16Williams'testimony was corroborated by employee Jeffrey Popewho was also handbilling at the time of the incident.Pope testified thathe saw Taylor talking to Williams while Williams was handbilling andthat when Williams called Shorty over,Taylor left. 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDdenied that Williams gave him a subpoena in Septemberso that he could be out of work to attend the NLRBhearing.Williams testified that he gave the subpoena toTaylor on the morning of September 22.' 77.Williams' 90-day probation for unexcused absenceOn November 8, about 7:30 a.m., Williams called theplant and told Supervisor Taylor he had car trouble andthat he would try to get to workas soon ashe could.About 9:30 a.m., Williams called Taylor and informedhim that the timing char on his carwas malfunctioningand that he would be thereas soon ashe could. At 2:30p.m.,Williamsagaincalled the plant, but Taylor was un-available.Williams spoke to Department Head RickWakefield.Williams toldWakefield that hewas unableto get his car fixed and he could not report to work be-cause he had no means of transportation. Williams alsotoldWakefield that he would be in on the next day andbring a receipt for the car repairs. On the following day,Supervisor Taylor accompaniedWilliams to his officewhere Supervisor Wayne Street was waiting. Williamswas then placed on a 90-day probation for an unexcusedabsence.In February, prior to the October incidentdiscussedabove,Williams was givena personal absence(excused)after calling Supervisor Taylor that he had car troubleand would try to be in as soonas the carwas repaired.Williams could not make it to work that day either.However, he did notget awarning but rather a personalabsence or an excused absence.In thatconnection, em-ployees Jerry Britton and Virgil Melton testified con-cerning days that theymissedwork because of car trou-ble and neither was given a warning. Each absence wastreated as an excused absence.Supervisor Taylor testified that Williams received dis-cipline because the absence was his fourth and only thefirstoccurrences of car trouble permits an excused ab-sence.However, contrary to Supervisor Taylor's testi-mony, Williams'personnelfile reveals that he had beengiven several excused absences for car trouble.Rick Wakefield, department head, testified that when-ever he had a problem he would call in the same morn-ing and request a vacation day and the request wasgranted.8.Williams is cut off from workmen's compensationpayWilliams was injured on the job on November 9, andon November 24 began receiving workmen's compensa-tion pay from Liberty Mutual Insurance Company. Sincethat date he has been receiving a check every 2 weeks.On February 22, during his testimony in the instantproceeding,Williams was questioned concerning the useof the name "Lowell" Williams, which was not his firstname. Williams said that his brother Lowell filled out the17Because of the corroboration of Williams'version of what tookplace during the handbilling incident and because of Williams'calmed,controlled,and confident demeanor while testifying and inasmuch as histestimony was given without hesitation and without even a hint of eva-siveness,I credit Williams and notTaylorwho testified in a guarded andhesitant manner with several memory lapsesemployment application and submitted it to Respondentbut when the job became available his brother had al-ready found another job so Jerry Williams went in forthe job interview. Jerry Williams was hired in his broth-er's place on the strength of his brother's job application.He washired as "Lowell,"using hisbrother's name andSocial Security number on October 6, 1980.In February 1981,Williams told Supervisor EasonCamp that his brother Lowell had filled out theapplica-tion, but that he, "Jerry," was interviewed and hired andthat he was thenusinghis brother Lowell's name andSocial Security number. On receiving the true story, in-stead of straightening out the records at that time, Wil-liams'Social Security number was changed from hisbrother's number to his number.But the name"Lowell"remainedin his personnel file unchanged and Jerry con-tinued to be known as "Lowell" Williams without objec-tion from Respondent. Eason Camp corroborated Wil-liams' testimony that Jerry Williams did tell him in Feb-ruary 1981 that his brother Lowell had filled out the ap-plication and that Jerry was interviewed for the job. Wil-liams'personnel file reflects the change in Social Securi-ty numbers as of February 1981.On March 2, 1982, Williams called Liberty Mutual In-surance Company because he did not get his workmen'scompensation check. He was told that a representative ofRespondent had called and said that he had used fraudon the Company. Williams then called Fred Stearns, thepersonnel manager of Respondent, and Stearns told Wil-liams that he had used fraudagainst theCompany.Daniel Jenkins,claimsmanager of Liberty Mutual, testi-fied that on February 25, 1983, his office was contactedby Respondent regarding a possible discrepancyin signa-ture on a claim that had been reported to them as theindividual named Lowell Williams, and as a result Wil-liams'benefits were cut off.Fred Stearns testified he did talk to Dan Jenkins ofLiberty Mutual and told him that he had found out thatthe person who was drawing the workmen's compensa-tion under the name "Lowell" Williams was actually an-other person. He gave him the name but he denied tell-ing Jenkins to cut off Williams' benefits. He said that hewaited to inform LibertyMutualafterWilliams testifiedbecause before the hearing he did not know that LowellWilliams was actually Jerry Williams.He alsodenied hehad a desire or plan to retaliateagainstWilliams for testi-fying at the hearing. Stearns testified, however, that hewas aware of the fact that the Social Security numberhad been changed from that of Lowell Williams to JerryWilliams. Stearns also denied telling Williams that whenhe called Liberty Mutual he told them that he had usedfraud against the Company.I creditWilliams who, although when sworn, testifiedas Lowell Williams rather than Jerry Williams, reportedthe true facts to Respondenton his owninFebruary1981, less than 4 months after he was hired (Williams isstill an employee of Respondent). Respondent is respons-bile in view of the February 1981 disclosure by JerryWilliams forWilliams remaining on the job and beingidentified as "Lowell" Williams instead of Jerry Williamsand given paychecksnaming"Lowell"Williams. Even BADDOUR, INC.though Respondent was notified it did not change Wil-liams' personnel records or recognize or pay him underhis proper name.Respondent condoned Williams' use ofthe name"Lowell"Williams.Therefore,I do not holdJerryWilliams responsible for continuing under the name"Lowell"rather than his own name while at work.I find also that Respondent is responsible for the insur-ance carrier processing the workmen'scompensationclaimfor "Lowell"Williams and making the checks outto "Lowell"Williams.I do not considerJerryWilliamsas having created any fraud againstLibertyMutual orRespondent.Williams received compensation checks thathe was entitled to, albeit under the name"Lowell." Inthe circumstances, Respondentdid notact in good faithtowards its employeeJerryWilliams by causing a cessa-tion of his workmen's compensation pay. I find that Re-spondent's act was malicious and in retaliationforWil-liams'appearing and testifying on behalf of the GeneralCounsel in this matter. I credit Williams' version and notStearns'version of the facts.As previouslystated,I creditWilliams and not Taylorwith respect to the alleged interrogation of Williams'unionactivityin violation of Section8(a)(1) of the Act. Ifind that Taylor wasaware of Williams' union activityprior to October 14.Williams was subpoenaed by theUnion to testify at the Board hearing on September 22,andWilliams handed the subpoena to his supervisor,Taylor, in order to be excused to attend the hearing.I also find that Williams was discriminatorily trans-ferred to a more onerous job becauseof hisunion activi-ty and in order to isolate him in a job requiring him toremain in one area of the warehouse.Camp's testimonywas rife with inconsistencies and lacking in plausible ex-planations for transferringWilliams rather than transfer-ring other employees who eitherhad been trained for theconsolidatorjob or temporaryemployees or floaters whowere specifically employed for such emergencies. Campwas evasive and nervouswhile testifying.Moreover, it issignificant that no other employee was placed in the con-solidator position on a steady basis to replace him afterWilliam left whenhe hurt his back.The timing of the transfer,October 13,2 weeks priorto the election,reveals that Respondent sought to take aknown union adherentout of themain stream of thewarehouse and place him in a more onerousjob restrict-ing him to a specific location,in violation of Section8(a)(3) and(1) of the Act.Based on the testimonyof employeesWilliams,Melton,and Britton,all previously discussed herein, Re-spondent's policy was to give an excused absence if anemployee missed workbecause of car trouble.Indeed,Respondent's own witness,Rick Wakefield, testified thaton occasion he would call in on the same morning andrequest a day off andwouldbe allowed either a daywithout payor a vacationday withoutany adverse con-sequences.The conclusionis unavoidable,and I so con-clude,thatRespondent gaveWilliamsawarning andplaced him on probation because of his unionactivity, inviolationof Section8(a)(3) and(1) of the Act.I also find thatTaylor's conduct at the gatewhile Wil-liams was handbilling was a violationof Section8(a)(1)of the Act. Respondent's conduct againstWilliams for563giving testimony in a Board proceeding is a violation ofSection 8(a)(1), (3),and (4) of the Act.Pickle Bill's Inc.,224 NLRB 413 (1976);Richland Textile,220 NLRB 615(1975).9.The transfer of employee Elton HillThe complaint alleges that about October 29, 1982,Respondent, at its Memphis,Tennessee facility,trans-ferred employee Elton Hill to a less desirable position ofemployment and assigned him more onerous workbecaue he joined,supported, or assisted the Union andengaged in concerted activities for the purpose of collec-tive-bargaining or other mutual aid or protection, in vio-lation of Section 8(a)(1) and(3) of the Act.Elton Hill has been employed by Respondent for over2-1/2 years as a forklift driver.He was involved in theunion campaign,attended union meetings,wore unionbuttons, and had a union bumper sticker on his car. Hestartedwearing union buttons about a week before theelection. His job before the election was forklift driver inunit 1.His supervisor was Bobby McCullough. The elec-tion was held on October 29, in unit 1, just 50 feet fromwhere Hill was working.Hillwore 10 union buttons onthe day of the election.On that day, Supervisor McCul-lough approached Hill and told him that he was beingtransferred to unit 3 to work on a rush trailer at door 68.When he got to door 68,Bo Berry,acting supervisor,told him to go todoor 77,as there was no rush trailer atdoor 68.Hill remained in unit 3 the rest of the day. Em-ployee Steve Presley,who at the time was wearing a"VoteNo" button, was sent to unit 1 to work in Hill'splace.On Monday,November 1, Hill reported back to unit 1.Bobby McCullough sent him to unit 3, stating that hewas needed back there for another week.Hill reportedto Supervisor Jim Stacks in unit 3.Stacks was passingout the forklift sheets to the lift drivers.Everyone re-ceived a forklift sheet except Hill. Hill was given a pro-ductivity sheet and was required to unload the drop trail-ers by hand.Steve Lenti,the material handler in unit 3,was given a forklift to drive.After November 1, Hill re-mained in unit 3 and was given the job of unloadingtrailers by hand.He was not given a forklift unless a liftdriver was absent or on vacation.About a week after theelection Hill asked Bo Berry,acting supervisor,what hisjob position was. Hill testified that Berry told him that itwas "job flunky,material handler,whatever I wanted itto be."When Hill was transferred on October 29, he was har-assed by his supervisor.Theystood around and watchedhim. He was told that he could no longer punch in at 7a.m., but had to punch in at 6:55 to 7 a.m. Hill's testimo-ny was corroborated by employee David Durrough.Durrough also worked in unit 1 prior to the election.The day of the election he had worn five union buttonsand, as in the case of Elton Hill, the polling area was just50 feet from Durrough'sworking area. Durrough testi-fied that Supervisor McCullough had instructed him togo to the rush trailer in unit 3 and when they got to unit3 there was no rush trailer.Employee Greg Gray wastransferred from unit 3 to work in Durrough's place in 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit 1.While in unit 3, Durrough retained his job titleand duties as receivingclerk.On December 15, Dur-rough was transferred back to unit 1.Bobby McCullough, supervisor of unit 1, testified thathe was not involved in the decision to transfer EltonHill.He said he did not know who made the transfer.Similarly,Don Davis,assistant receiving manager, testi-fied that he was not involved in the decision to transferElton Hill and he did not know the reasons for his trans-fer.Respondent introduced exhibits that showed the per-centage of time that Hill worked as a materials handlerprior to his transfer on October 29, 1982. However, Hillstated that when he was in unit 1, that unit had no indi-vidual material handler, so the forklift drivers in that unitat timeshad to get off their lifts and help the truckdriv-ers separate goods. The driver would then stack thegoods on pallets for the lift drivers to pull.However,while in unit 3, Hill worked only as a materials handler,unless someone was absent.And as a materials handler inunit 3, Hill had to separate the material on the truck,drag a pallet into the truck,and then stack the materialon the pallet. He did that exclusively all day.It is clear from the evidence that Elton Hill, a knownunion adherent,was transferred to a more onerous posi-tion as a materials handler during the period of October29 through December 17. His proximity to the pollingplace on election day and his wearing of a union buttonapparentlywas too much for Respondent. The result,they transferred him out of there in a hurry. The factthatHill's immediate supervisor was not able to explainthe reason for the transfer, and no explanation was of-fered by Respondent for the transfer, adds substance tothe allegation in the complaint.Moreover,Hill's testimo-ny was not rebutted by Respondent. Accordingly, I fmdthat the transfer of Hill to a more onerous positionduring the period of October 29 through December 27 isa violation of Section 8(a)(3) and (1) of the Act.Serv-U-Stores,225 NLRB 37 (1976);Jack LaLanneManagementCorp.,218 NLRB 900 (1975).10.Theallegedsurveillance by Respondent'ssecurity guardsEmployee Dennis Gray testified that in late August henoticed the Union handbilling outside the gate at theplant entrance. He said there was a guard parked in thefront of thegate insidethe plant entrance who appearedto be writing down license plate numbers of people ac-cepting union literature then being distributed. Theguard would look up and down as the cars went by.Gray said that the guard was present at the gate onabout two occasions while the Union was handbilling.He testified further that he had not seen any guards atthe gate before or since the union campaign. EmployeeKyle Wade Love testified that in late August he noticeda guard while he was driving through the gate on hisway home.He saidthe guard's car was parked facing thegate and on that occasion he observed the guard sittingand watching for about 5 minutes.Employee Jeffrey Ruffin testified that on some occa-sions when the Union was handbilling at the gate he no-ticed the guards watching the handbillers. He said theguards were parked outside the gate, facing the hand-billers about 30 feet from the gate.He noticed the guardsat that location about three or four times.He said thatprior to the organization campaign,the guards were seenonly riding around in the parking lot or inside the build-ing.Employee Jerry Britton stated that on at least two oc-casions he saw a guard parked near the gate while theUnion was handbilling.He said the guard was parkedjust inside the gate facing the gate.The guards was look-ing straight towards the gate where the Union was hand-billing.Employee Anita Neal testified that the day after shereceived her Teamsters bumper sticker in late Septemberor early October, as she was driving through the gateone morning to work she noticed two guards in one carsitting at the gate watching the cars as they came in. Shesaid she backed her car into her parking place and stayedin her car for a few minutes. While sitting there, she no-ticed that the guards who had been sitting at the gatedrove down the aisle she was in. They passed her carand stopped about two cars away from her. She saidthey stopped and the guard on the passenger side wrotesomething. She said that after the guards drove off shenoticed the parked car that was adjacent to the guards'car had a Teamsters bumper sticker on it. The guardsdrove down past three or four more cars and stoppedagain, but this time she did not see if the guards wroteanything down, but when they drove off she walked upthe aisle and looked at the car they stopped near and no-ticed that car also had a Teamsters sticker on it. The carsnext to the two cars with the Teamsters stickers had noTeamsters stickers.Neal also stated that in the past sheobserved one guard per car in the parking lot, but nevertwo in one car. On the occasions described above, theguards did not get out of the car to place notes on thecars as they did when checking for Baddour parkingstickers.Employee Danny Fitch testified that one day about6:30 a.m. in mid-September he noticed two guards in acar parked at the gate facing the gate.Fitch said a unionbumper sticker was on his car and, as he drove through,he noticed the guard writing something down. Fitchthen parked about 30 yards away where he could seewhat the guards were doing and noticed the guardswrote something down when cars with union bumperstickers came through the gate. Fitch said the guards didnotwrite anything when cars with no union bumperstickers came through. Fitch said that every time theguard would nod his head as if he were writing, Fitchcould notice a union bumper sticker on the rear end ofthe passing car. He said he watched this activity forabout 15 minutes.He had not seen the guards at this lo-cation prior or after that time.Employees Leonora Richardson and Charles McDon-ald testified on behalf of Respondent. They belonged toacommittee calledBEAUR (Baddour EmployeesAgainst Union Representation). Richardson testified thatthe committee had handbilled at the gate alongside theunion handbillers. She said that the first two or threetimes of union handbilling she was not at the gate. She BADDOUR, INC.further testified that there was no occasion when theUnion handbilled that she was not either handbilling atthe gate or passing through the gate.She said that shenoticed the guards parked at the gate on one occasion aweek before the election.She said that on that occasionthere were two men from Schlitz talking to another em-ployee and there was talk of a gun.During that incidentthe guards remained at the gate for 4 minutes.McDonald testified that the first few times the Unionhandbilled he was not out at the gate handbilling. Hesaid that there was no occasion during which he hand-billed or passed through the gate that he noticed theguards parked at the gate.McDonald also said that themembers of the committee paid for the material and leaf-lets that they gave out at the gate.Richardson,however,denied she paid for the literature that was handed out byBEAUR.Both McDonald and Richardson testified thatthey were pretty busy at the time they were handbillingat the gate.TryceBarber,manager of assets protection,testifiedon behalf of Respondent.He said that the securitypeople had standing orders that if there was any any un-usual activity "on our perimeter to dispatch a guard toseewhat'shappening and report back."He said thatwhen the first handbilling activity occurred a guard in-vestigated the handbilling activity.When asked how heknew that,Barber said he heard the guard talking on theradio.When asked how the guard investigated. Barbertestified that"he went in a car. We have a patrolman, Iguess you'd call it.He was making his rounds and ra-dioed in.He said that there was activity at the gate. Iheard him and I went back around there to see what wasgoing on."Barber asked the guard what he saw. Theguard's response was, "Just some people assembled atour gate."The guard asked what should he do, "and Ijust told him to back off and observe and make sure thathe didn'thave any instances,you know,fistfights orwhatever;make sure the safety of the.people was in-sured;not block the gate, you know,just as long as itwas out of the way where people could get in and out ofthe property.He didn'thave any trouble.He radioedback and said everything was going fine." Barber saidthe guard did not report anything to him after the hand-billing activity occurred nor did they report the namesof employees who took handbills or who participated inthe handbilling activity.Barber also stated that he toldthe guards to stay and observe other instances of hand-billing.It is clear from a preponderance of the evidence thatthe guards were engaged in surveillance of the employ-ees' union activities and I find such conduct to be in vio-lation of Section 8(a)(1) of theAct.J.P.Stevens & Co.,244 NLRB 407 (1979);BaptistMemorial Hospital,229NLRB 45(1977);Shrewsbury Nursing Home,227 NLRB47 (1976).11. The no-solicitation ruleIn February 1981, Respondent prepared an employeehandbook for distribution to all personnel.On page 24 ofthat handbook appears the following provision:565To avoidinterruption of work and complicationsand distractions in our operations,employees arenot permitted to sell anything, distribute or post lit-erature or other matter,make speeches or collec-tions,or engage in any kind of solicitation duringtheir working time,or in any way to interfere withthe work of other employees.The General Counsel alleges that that rule is a violationof the Act. In addition,the promulgation and mainte-nance of the rule are alleged to be violative conductinterfering with the employees free choice in connectionwiththe October29, 1982 election.Respondent argues that in response to the change inBoard law concerning rules such as that quoted above(TR. W., Inc.,257 NLRB 442 (1981)),Respondent re-viewed its no-solicitation/no-distribution rule and deter-mined that a clarification of the rule was necessary tocomply with new Board law. Respondent contends thatthe clarification was made in the form of a notice to em-ployees, dated November 2, 1981,and posted on everybulletin board in Respondent's entire facility.That noticereads as follows:NOTICE TO EMPLOYEESIn our employee handbook,there is a rule whichoutlineswhen and where you cannot solicit yourfellow employees, to insure there is no misunder-standing about this, employees are not permitted tosolicit for any cause during the time they are sup-posed to be working or in any way which wouldinterferewith the work of others. These types ofactivities are only permitted during non-work peri-ods such as lunch,rest periods,and before and afterwork.Respondent contends that the noticewas postedthroughout the facility and has remained continuouslyposted since the first week of November 1981.Respond-ent also contends that the bulletin board form of commu-nication was selected because it ensured that the changein the rule would immediately be brought to the atten-tion of all employees.Respondent further contends that as the employeehandbook had been prepared only 6 months before theannouncement of the Board's decision inT.R. W., Inc.,supra,Respondent's management felt that it was unneces-sarily costly and inefficient to order the republication ofthe entire handbook.Respondent contends further that anotice to employees bearing the same clarification lan-guage is now inserted in all employee handbooks.Unfortunately that notice to employees bearing thesame clarification language was not either given to allemployees to insert in their own handbooks nor insertedin all employee handbooks prior to the organizational ac-tivity that took place prior to the October 29,1982 elec-tion.It is a well-established legal principle that anamendment or a change in a rule should be made by thesame medium as the publication and distribution of therule.There would have been no doubt whatsoever con-cerning the clarification of the rule and notice to the em-ployees if the employees had been provided with the 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDwritten clarification personally as they were providedthe employee handbooks and manuals and, indeed, an-tiunion literature during the organization campaign. Thisshould have been done at the time the rules were postedon all employee bulletin boards in theplant. It would nothave been necessary for the Employer to republish theentire handbook.All that was necessary to be done wasfor the Employer,at the time it posted the change on thebulletin board,to give each employee a copy of thechange and to tell that employee to insert it in his per-sonalcopy of the handbook. Thereisno evidence thatRespondent did that.Supervisor Don Davis testified that that was the onlyrule and there were no attachments or amendments tothe rule as it is shown in the employee handbook. Em-ployees Pat Amsden and David Durrough also testifiedthat there were no attachments or changes to the solici-tation rule as it is written in the employeehandbook.Respondent'switnessDon Eure, personnel manager,who testified that sinceNovember1981 clarification ofthe solicitation rule has been posted on Respondent's bul-letinboard.However,contrary toEure's testimony,Larry Mayesdenied ever seeing the clarification of thesolicitation rule on Respondent's bulletin board.Respondent's employee Jerry Williams stated that al-though he read the bulletin board often he has neverseen a clarificationof thesolicitation rule prior to thehearing and has never seen it on Respondent's bulletinboard.Respondent'switness Don Eure testified that heprepared the clarificationof thesolicitation rule in No-vember1981.He also testified that he was also involvedin the preparationof thepersonnel manual that was dis-tributedin February 1982.He testifiedthatthe personnelmanual revealsthe policyafter the clarification.The per-sonnel manual provision that was received in evidence asGeneral Counsel'sExhibit 22 reads asfollows:To avoidinterruptionsof work andcomplicationsor distractions in our operations,employees are notpermitted to sell anything,distribute or post litera-ture or other matter, make speeches or collections,or engage in any kind of solicitations during thetimetheyare supposedto be working or any wayinterferewith the work of other employees.AlthoughEure testifiedthat thepersonnel manual so-licitation rule quotedabovereflected the change afterthe clarification,a comparisonof thepersonnel manualwith the noticeto employees,also quoted above, revealsthat the significant clarifying sentence is not includedand, thus, the rule in my viewisambiguousand invalidon its face under Board law.The omittedsentence reads,"These types ofactivities are only permitted during non-work periods such as lunch, rest periods,and before andafter work."Havingfoundthat the methodemployed byRespond-ent to effectuate a change in the rules, i.e., posting onplant bulletin boards rather than givingeachemployee apersonalcopy of theclarification for insertion in hiscopy of the handbookisnot sufficientto comply withBoard law,it is not necessary to resolvea credibilityissue involving testimonywhether the notice ofclarifica-tionwas posted on the employee bulletin boards orwhether the employees in fact saw them.In addition, thetestimony reveals that Respondent's supervisors enforcedthe invalid rule during the time that Respondent claimsthe rule was validatedby theposted clarification. (E.g.,the discussionbetween JerryWilliams who at the timewas handbilling on his day off and his supervisor whotold him he could nothandbill.)Ifind that,in the cir-cumstances,Respondent has violated Section 8(a)(1) oftheAct bymaintaining an invalid no-solicitation rulecontained in the employee handbook and the personnelmanual and has violated Section 8(aXl) oftheAct ineach instance in which it attempted to enforce such arule.12.Otheralleged 8(axl) activityKyle Wade Love, who has been in the employ of Re-spondent for 2-1/2 years as a tow rail mechanic, testifiedthaton September 14 his immediate supervisor, JimTarver, called Love into his office.Love said thatTarver explained why employee Leroy Mayberry hadbeen fired because he had heard Love tell other employ-ees that too many people had been fired for little or noreason.Tarver told Love that Mayberry was caughtsleeping on the job and that somebody else in the ware-house had been caught sleeping and thatthey had to firehim because the Company'sback was up against thewall. Love testified that Tarver then went on the subjectof tow rail and conveyors and then talked about theUnion.Love said that Tarver told him that the Union"would not help us if it got in there;, that he'd worked atseveral other places that had had unions and he said thatthey had so many regulations and rules and stuff to goby that it made it hard to get all your work done andthat a lot of people got fired because they weren't ableto do it. He said that unions also caused businesses to goout of business.He said that by paying too high wagesand too good benefits that the company couldn't affordit."He then mentioned International Harvester and Fire-stone as examples of companies going out of business be-cause of too high wages.Tarver asked Love, "Howcome the people wanted a union?and I told him mainlybecause of the insurance benefits being cut."Tarver,in testifying on behalf of Respondent, admittedthat he had a conversation with Love concerning em-ployees sleeping on the job, stating that he told Love,"We had fired other employees and what was fair forone employee was fair for all, and that we had firedRicky Moore who was another one of my employeesprior to-sometime back." Tarver denied having any dis-cussionwith Loveabout the Union during that meeting.He said, however, that he had a conversationwith Loveprior to his going on vacation. He said Love approachedhim in his office and made a statement, "to the effectthat he felt there was no job security, and due to himbringing the conversation up, he said that he felt like thathe would have job security with the Union.I had a ques-tion and answer sheet memorandum that dealt with secu-rity,one of the questions,and I asked him what madehim feel that way. And that was the conversation thatwe had that brought up the Union." BADDOUR, INC.Tarver said that he read out loud to Wade from amemorandumthat contained the question, "Can theUnion guarantee job security?" He continued, "Theanswer was'No.'Look around at all the people fromFirestone,JohnMorrell,InternationlHarvester andothers who are out of work. The Union couldn't guaran-tee job security there. Real job security only comes froma healthy competitive productive company. At Baddourwe are proud of the fact that no warehouse employeesand very few others have ever been laid off. That's jobsecurity." Tarver said that they discussed tow rail cartsduring that conversation and the conversationwas initi-ated by Love and that is how he initiated it with the sub-ject of towrails.Tarver admits that they discussed whenTarver was a member ofa union.Tarver then testified,"I toldWade that I once belonged to a union at myprior employer and Wade Love-I explainedto him theUnion didn't seem to accomplish anything for me or theother employees that weremembersof the Union. Hepaid the dues to the Union and we didn't seem to everget any benefit from it-118 I fmd Respondent violatedSection 8(a)(1) of the Act as alleged in the complaint.Jerry Britton, who has been an employee of Respond-ent for 4 years as a stocker under the supervision of DonParker, testified that in late August Area SupervisorCharles Smith called him into his office. Smith askedBritton what he thought these people outside of the gatewanted from him and other employees. Britton toldSmith that they wanted to help the employees of Re-spondent. Smith told Britton that he did not think so andthat he thought they just wanted their money. Britton re-sponed, "They can't get what we don't have." Duringthat conversation Smith also asked Britton how his littlegirlwas doing and at the end of the conversation Smithasked Britton if there was anything he could help himwith or anything of that situation that he could help himwith or to let him know.Britton's testimony was not rebutted by Respondent.Inasmuch as the employee in this case was called to Su-pervisor Smith's office,which in itself has a coerciveeffectwhen interrogated about hisfeelingsabout theUnion, I find that even though it appears to be a friendlyconversation, it is violative of Section 8(a)(1) of the Act.In addition, it appeared to be a solicitation of employeegrievances when he asked him if there was anything hecould help him with to let him know.TRW-UnitedGreenfield Div.,245 NLRB 1135 (1979);Town & CountrySupermarket,244 NLRB 303 (1979).Employee Jeffrey Pope, who was employed by Re-spondent from September 1 to October6, 1982, as anorder picker under the supervision of Hugh Allen, testi-fied that in mid-September Hugh Allen came to him andasked him how he felt about a union. Pope respondedthat he did not know anything about a union. Allenasked if there was anything he needed to know. Popestated, "Not really." He then told Pope if he had anyquestions about a union, "don't hesitate to ask him or18 Tarver's testimony was given in a confused mannerand his memorywas notgood. I credit Kyle Love andI do not creditJim Tarver. Love'stestimony was given in a clear,direct,and detailed manner.Moreover, atthe time he gave his testimony,Lovewas an employee of Respondent.567Mike Bond." Allen took him to Bond's office and Bondasked him how he liked his job and whether he washaving any problems, and then asked him how he feltabout the Union. Pope responded that he did not knowbecause he did not have a union job. At that point Bondresponded,"Theydidn'twant a union because the unionwould be bad on the company and that if they couldafford to give us a raise,they would. But due to inflationthey couldn't." He said that the conversation took placein the presence of Allen, Bond, and himself and lastedfor about an hour.Allen admits having had a conversation with Pope inmid-September but stated that Pope initiated the conver-sation and that Pope asked him if he could vote in theelection.Allen said he merely answered Pope's questionsand told him that he would fmd out and that was theend of the conversation. Pope, on the other hand, testi-fied that it was at a later date, after the two conversa-tions with Allen, that he asked Allen if he would be eli-gible to vote in the election. Allen admits that hebrought Pope to Bond's office and that Pope did not re-quest the meeting and that both Allen and Bond werepresent in the office with Pope. Allen testified that Bondtold Pope about the history of the company and later ex-plained the cut backs that were taking place that mightprompt union activity. Allen further testified that duringthat conversation Pope had asked questions about theUnion such as. "Why are they trying to get in?" Allenwas not able to recall any other questions asked by Popebut specifically denied any questions asked by eitherBond or himself about the Union. Bond admits the con-versation took place but denies making any statements toPope about how he felt about the Union. He said he onlyanswered the questions Pope asked. 19 Bond testified thatPope was hired on September 1, 1982, and that the con-versation he had with Pope was on September 20. Hesaid when asked if he had a conversation with Pope con-cerning the Union, his response was, "I had a conversa-tion with Jeffrey Pope on company history." He said theconversationstemmed,"from a question Jeff had ap-proached Hugh Allen on. He came to Hugh Allen andasked himon the 20th, that morningwas the 29th, if hewould have a right to vote in the election. And at thatparticular time, no one knew, you know, who wouldhave the right or who would not. AndIwastalking toHugh and I told him, you know, Jeff had just started towork for us as an order picker trainee. He had no idea ofcompany history, what the company had done in thepast for the individuals and I told him, you know, that Icould get together with Jeff and give him-a list of com-pany history, things we had done in the past, why thebenefits and things of this nature had been cut, were cut,and discuss the whole thing with him." He said the meet-ing lasted over 1 hour and 15 minutes. When Bond was10Hugh Allen was not a credible witness.He rememberedspecificallywhat was not said in the conversation but could not remember muchabout what was said in the conversationshe had with Popeand Bond.He said that all the questions about theUnionwere askedby Jeff Popeand not by him or Bond.Whenasked what questionsPope asked, Allenreplied,"I do not remember any specifics,theywere just general ques-tions." 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked whether he ever askedPope how hefelt about theUnion hisresponse was, "definitely not."I find it difficultto believethat Bond,long-time super-visor of the Company, and Allen,another supervisor, didnot know whetheremployee Popewould be eligible tovotein the election.I alsofind it difficult to believe thatthey would havecalled Pope to Bond's office and lec-ture him for 1 hour and 15 minutes about thehistory ofthe Company if they didnot in fact know whether hewas eligibleto vote in the election. I believe they didknow that he was eligible to vote and I also believe, asalleged in the complaint,that Bond asked Pope how hefelt aboutthe Unionin additionto the otherquestionsPope said he asked,and I donot credit Bond or Allenbased on my observations of them duringtheirtestimonyand the convenientlack of memory of bothBond andAllen onspecific points.20V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondentas set forth in section III,above,occurring in connectionwith the operations ofRespondent,describedin sectionI,above, have a close,intimate relationship to trade,traffic,and commerce,among the several States and tend tolead tolabor dis-putes burdeningand obstructingcommerceand the freeflow ofcommerce.CONCLUSIONS OF LAW1.Baddour,Inc., isan employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.Highway and Local Motor Freight Employees,Local 667, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of20 By motion dated July 1, 1983, the General Counsel moved to cor-rect the official transcript.That motion is granted By letter dated July 1,1983,Respondent submitted the following-Respondent's motion to striketestimony and to reject evidence;Respondent'smotion to reopen record;and Respondent'smotion to have administrative law judge withdrawfrom cases.Those motions are denied for lack of ment.America is a labor organization within the meaning ofSection 2(5) of the Act.3.Baddour, Inc. has engaged in unfair labor practicesin violationof Section8(aXl), (3),and (4) of the Act, bydischarging,demoting,warning,interrogating, and sur-veilling its employees.4.The aforesaidunfair labor practicesaffectcommercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Baddour,Inc., has engaged in andisengaging in certain unfair labor practices in violationof Section 8(aXl), (3),and (4)of the Act,I shall recom-mend that it cease and desist therefrom and take certainafirmative action,including the posting of notices, de-signed to effectuate the policiesof the Act.I shall recommendthatit cease givingeffect to or en-forcing the unlawful no-solicitation/no-distribution rulediscussed herein;cease its surveillance or giving the im-pression of surveillance of its employees'union activities;interrogating its employees with respect to their unionactivities;disciplining its employees,including dischargewarnings or demotions, becausetheyhave engaged inunion activity, or because they gave testimony before theBoard.I shall also recommend that Respondent be ordered tooffer reinstatement to employeesLarryMayes, DavidCordray, Patrick Amsden, JerryWilliams, and EltonHill, to their former or substantially equivalent positionsand to make them whole for any loss of earnings theyhave suffered as a result of the discrimination practicedagainst them.Backpay provided herein with interestthereon is to be computed in the manner prescribed inF.W. Woolworth Co.,90 NLRB 289 (1950), andFloridaSteel Corp.,231 NLRB 651 (1977); the removing from itsrecords reference to the discharges,demotions,and writ-ten warnings and to notify the discriminatees in writingthat this has been done and that evidence of this unlaw-ful conduct will not be usedas a basisfor any future dis-cipline against them.[Recommended Order omitted from publication.]